              Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 1 of 422
                                                                    EXHIBIT


                                                                                                                              Service or Process by
 Martin Trett, el. al.. Plaintlffl1)
        YS.                                                                                                                   APS International, Ltd.
 Platfaum Mana1ttntnt (NY) LLC. et. al.. Defettdant(s)                                                                                 1-800-328-7171
                                                                                                                             APS lattrnatloHI Plaza
                                                                                                                             1800 Cluroy Road
                                                                                                                             Ml11tapolla, MN 55439.J 122
                                                                                                                         .\PS Flit #i 152'772.00U

              ----        -~--------                                                       AFFIDAVIT OF SERVICE - Corporate

           HOLLAND Ii KNIGHT LLP
                                                                                    I
                                                                                    I
                                                                                        Servtce orProc•u•=
                                                                                                    -Beechwood Re lavesbnents, LLC Series 8 1 c/o
          Mr. EWJ11 Ramos                                                                           Corporation Service Colllpany as A&ent for Servlre
          31 W Slnd Street                                                                                              Court Cue No. l:lkv-10936
          New York. NV 100t9



State of:  Delaware                             ) u.
County of: New Castle                              )
Name or Server:                          Robert Delacy                                        , undersigned,being duly sworn, deposes and says
                               that at the time of service, slhe was                or   legal age and was not a party to this action;
Datell"lme of Service:         that on the ..2:J_day of                       December                        1   20 _!!., at         12:30 o'clock _L M
Plac:e of Service:             at 251 Little Falla Drive                                                       • in    New Ca1tle. DE 19808

Documents Served:              the undersigned served the documents described as:
                               Summons and Complaint with Ex•lblts t-96

Service of' Process oa:        A true and correct copy of the aforesaid document(s) was served on:
                               Beechwood Re Investments, LLC Series B, c/o Corporation Service Company as A.gent
Person Served, and             for Servlu
Melbod of Service:
                               By delivering them lnto the hands of an officer or managing agent whose name and
                               title is: ---=D:.::o~n:.:.:na::.;S~n:.:o~w.,.A~u::.:t~h~or:..:.:iz;::e.:::.d~to~A~c=c:ll:.iep1:1..1t~s~erw:v~ic:&.e_ _ _ _ _ _ _ _ _ _ _ __
Description of                 The person receiving documents is de$Cribed u follows:
Penon Recelvlnc                Sex F ; Skin Color Caucasian ; Hair Color Brown            ; Facial Hair    n/a
Documents:
                               App;;:-Age 55          ; Approx. Height       seated ; Approx. Weight    220 lbs
                              ~    To the best of my knowledge and belief. said person was not engaged in the US
                                   Military at the time of service.
Signature of Server:           Undersigned declares under penalty of perjury
                               ~going is ~.

                              -~~
                               APS International, Ltd.
                   Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 2 of 42



                                                                                                                                                             Serwlce or Procas by
 M1r1in Trott, et. al., Plalatlfl'(a)
           VS.
                                                                                                                                                             APS International, Ltd.
 Platinum MHaeement (NY) LLC. et. al, Der111dut(1)                                                                                                              1-800-328-7171
                                                                                                                                                             APS lateroatlon1I Pina
                                                                                                                                                             1800 Glnroy ROid
                                                                                                                                                             MmnapeJJs. MN !SO!J-3122
                                                                                                                                                   APS Fllt #; 152'1'7U004
                                                             ··--· _,. ______p·---                            AFFIDAVIT OF SERVICE - Corporate
                                                                                                  1

                                                                                                      SerYlct of Precea oa:
                 HOLLAND & KNIGHT LLP                                                                                        -8"cbwood Re lnvestlllents, LLC Series C, e/o
                 Mr. EM11 Ramos
                                                                                                                        Corporation Senrfce Company u Apnt for Service
                                                                                                                                            Court Cue No.1:18-ev-10936
             31 W 52nd Street
       I     Ntw York, NY 10019


      1. ..--~-         _......,,........-........,,.._,,....,,..
                                                             ,, -:--=---:.· - ~ ·..:..   '"'t..O ~~   -   -    ••   -    -    -   ....   -   ...    ......    -   -   -   -   -     -   •   - ·   -    -    -   -

State or:          Delaware  )SS.
        ,, _New
 ounty 01:   __ castle
                  _ _ _ _ _ ___,
C
Name of Server.                                         Robert Delacy                                          , undersigned,
                                                                                                being duly sworn, deposes and says
                                    that at the time of service, slhe was of legal age and was not a party to this action;
 Dattfflme o.r Servlce:             that on the _E__ day of                                    December                           , 20       ~.at                     12:30       o'clock             P M

 Place of Service:                  at 2!51 Little Falb Drive                                                                     • in New Ca1tle. DE !9808
 Documents Served:                  the undersigned served the documents described as:
                                    Summons and Complaint witll Exhibits 1-96

Service of Process 011:             A true and correct copy of the aforesaid document(s) was served on:
                                    Beechwood Re Investments, LLC Series C, c/o Corporation Senrlce Compan)' as Agent
 Penon Served, and                  for Service
 Method of Service:
                                    By delivering them into the hands of an officer or managing agent whose name and
                                    title is:  Donna Snow, Authorized to Accept Service

 Description of                     The person receiving documents is deseribed as follows:
 Person Receiving                   Sex    F ; Skin Color Caucasian ; Hair Color        Brown    ; Facial Hair    n/a
 Documents:
                                    Approx. Age 55         ; Approx. Height         seated ; Approx. Weight    22u lbs
                                  >r To the best of my knowledge and belief, said person was not engaged in the US
                                           Military at the time of service.
 Signature of Server:               Undersigned declares under penalty of perjury
                                    that the foregoing is true and correc


                                                                                    ;?'
                                                                              ..'


                                    APS lntematiOnal, Ltd.
                       Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 3 of 42


                                                                                                                                                                  Service of Pr.ceu by
 Martla Trott. et. 1L, Plaintilf{1)
       VS.                                                                                                                                                         APS International, Ltd.
 Platlaum Ma•aeement (NY) LLC, et. aL, Ddeaadant(s)                                                                                                                      1-800-328·7171
                                                                                                                                                                  APS latensatloul Plaza
                                                                                                                                                                  1100 Glenroy lload
                                                                                                                                                                  Ml..,eapofll, MN 55439-3122
                                                                                                                                                               APS Fila fl: t52772.ol04

                                                                                                                                    AFFIDAVIT OF SERVICE - Corporate
                                                                                                                                I
                                                                                                                                I Service of Proaa on:
            HOLLAND cl KNIGHT LLP                                                                                               I            -Beechwood Re Investments, LLC Serles D, e/o
            Mr. Elvin Ramos                                                                                                     ;          Corporation Service Compan)' u Asent for Service
            31 W !lad SttHI                                                                                                                                    Court Case No. l:Ul-cv·I0936
            New York. NY 10019


             ... . --..:-   ·-· - ;;.;:;.-·- ;;, ::•··-::;;..,   _     -    :....   .-. · "::-.- rn   =   m   ;:::;   -   -=-
State of:      Delaware            ) ss.
  oun   y  ,, _
          01:. New
                _  Castle
                   _  _   _ _ _ _ _ -..1.)
C     t
Name or Server.                                                         Robert Delacy                         , undersigned, being duly sworn, deposes and says
                                                                 that at the time of service, slhe was of legal ase and was not a party to this action;
Date/Time of Service:                                                that on the __l!_ day of                              December               ,   20     .2!,, at    12:30   o'clock      P   M
Place of Service:                                                    at 251 Little Falls Drive                                                        , in    New Castle, DE 19808

Documents Served:                                                    the undersigned served the documents described as:
                                                                     Summons and Complaint witlt Edllbfts 1·96

Service of Process on:                                               A true and correct copy of the aforesaid doeument(s) was served on:
                                                                     Beechwood Re Investments, I.LC Series D, c/o Corporation Service Company u Agent
Person Served, and                                                   tor Service
Method of Service:
                                                                     By delivering them into the hands of an officer or managing agent whose name and
                                                                     title is: Donna Snow, Authorized to Accept Service

Description or                                                   The person receiving documents is described as follows:
Person Receivin1
Documents:
                                                                 Sex _;FSkin Color         caycasiilP Hair Color         Brown ; Facial Hair                                                  n/a
                                                                 Approx. Age        55 ; Approx. Height              seatGidApprox. Weight                                                 220 lbs
                                                                 ::i' To the best of my knowledge and belief, said person was not engaged in the US
                                                                           Military at the time of service.
Sfgnalure of Server:                                                 Undersigned declares under penalty of perjury
                                                                 that the foregoing is tru an correct.




                                                                     APS International, Ltd.
              Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 4 of 42


                                                                                                    Service •f Prol!eu by
Marrin Trott. et. al.. Pllil11tfflts)
      vs.                                                                                           APS lnternadonal, Ltd.
Platinum Management (NY) LLC. et. aL, Defendant(•)                                                         1-800-328-7171
                                                                                                    A.PS lnterutloaal Pim
                                                                                                    '7IOG Glenroy Road
                                                                                                    MflUleapolls, MN 5543J.J1ll
                                                                                                 APS FDe #: l5::r71l-GON

                                                                          AFFIDAVIT OF SERVICE - Corporate
                                                                      l Senlce or Procas on:
          HOLLAND&. KNIGHT LLP                                        .            -Bcec:hwood Re ln'Vestmeats, LLC Serles E, c/o
                                                                      I          Corporation Service Comp11ny as Apnt for Service
          Mr. £Mn Rl•os
                                                                                                     Court CaH No. hlS-cv-10936
          l 1 W 5lnd Street
          New York, NV 10019



State or:  Delaware                            )u.
County of: New castle                            )

Name or Server:                      Robert Delacy                           , undersigned, being duly sworn, deposes and says
                                that at the time of service, slhe was of legal age and was not a party to this aclion;
Datefrime or Service:           that on the __!!__day of           December             , 20 ~.at          12:30 o'clock          P M

Place or Service:               at 251 Little Falls Orin                                 , in   New Ca1tlt. DE 19808

Documents Served:               the undersigned served the documents described as:
                                Summons and ComplabJt with E1hlblt5 1·96

Service of Process on:          A true and correct copy of the aforesaid document(s) was served on:
                                 Beechwood Re Investments, LLC Series E, c:/o Corporation Service Company u Agent
Person Served 1 and             for Service
Method of Service:
                                By delivering them into the hands of an officer or managing agent whose name and
                                title is:  Donna Snow, Authorized to Accept Service
Description or                  The person receiving documents is described as follows:
Person Receivin&                Sex _F_; Skin Color Caucasian ; Hair Color Brgwn                     ;   Facial Hair        afa
Documents:
                                Approx. Age          55     ; Approx. Height        seated ; Approx. Weight            220 lbs
                               iJ       To the best of my knowledge and belief, said person was not engag~ in the US
                                        Military at the time of service.
Signature or Server:            Undersigned declares under penalty of perjury

                                ~"""·
                                APS International, Ltd.
               Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 5 of 42


                                                                                                                            SenrlH: of Proqu by
Martin Trott, et. aL, Plal11tilr(1)
       vs.                                                                                                                   APS International, Ltd.
Platinum Manqemeat (NV) LLC, et. aL, Defll'ldHt(1)                                                                              1-800-328-7171
                                                                                                                            APS late,..atloaal Pihl
                                                                                                                            7800 GIRNY Road
                                                                                                                            Mlnneapolls. MN 5509..3122
                                                                                                                          APS Fiie #: lmn.etlOS

                                                                                           AFFIDAVIT OF SERVICE - Corporate
                                                                                       Service orPrwest on:
          HOLLAND & KNIGHT .LLP                                                                          -Beecbwood Re Javestmeatl, LLC Serla F, e/o
                                                                                                       Corpontdon Service ConapaQY as Atent for Service
          Mr. EMn Ramos
                                                                                                                          Co11rt Case No.1:18-cv-10936
         JI W Slnd Stnet
             New York, NY 10019


     ..::- "'=- .... -~. -=---.==--==-=-=-.....,...-c..,......,=-~=-=-=--~-----=.-==   -   -   -   -    - -   ..... - -
Stale of:  Delaware                              ) ss.
County of: New Castle                               )
Name or Server:                       Robert Delacy                          , undersigned. being duly sworn, deposes and says
                                that at the time of service, snie was of legal age and was not a party to this action;
Datefflme of SerYlce:           that on the       _E_ day of             __
                                                                          o_ec_e_m_be_r_ _ _ _ , 20 .!.!,_,at                    12.30 o'clock    P M

Place or Service:               at l5l Lfttle Falb Drive                                                      , in NewC•stle. DE 19808
Documents Served:               the undersigned served the documents described as:
                                Summons and Conaplal•t wllh Exhibits 1-96

Service of Procus on:           A true and correct copy of the aforesaid document(s) was seived on:
                                Beechwood Re Investmeats1 LLC Serin F, c/o CorporatiOD Service Company 11 Agent
Person Served, and              for Service
Method of Service:
                                By delivering them into the hands of an officer or managing agent whose name and
                                title is: Donna Snow, Authorized to Accept Service
Description or                  The person receiving documents is described as follows:
Penon Receiving                 Sex F ; Skin Color Caucasian ; Hair Color Brown             ; FaciaJ Hair  n/a
Documents:
                                Approx. Age SS         ; Approx. Height        seated ; Approx. Weight 2'2016s
                                JS To the best ofmy knowledge and belief. u.id person wts not en8Qed in the US
                                      Military at the time of service.
Signature or Server:            Undersigned declares under penalty of perjury
                                that the fo~going is ~d correct.

                             ~
                                Signature ofServ~

                                APS International, Ltd.
                Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 6 of 42


                                                                                                               Service or Praceq by
 Martin Trott. et. 1L, Plaladn{1)
       VI.
                                                                                                               APS International, Ltd.
 Platinum Mana1esnent (NY) LLC, et. •I.. Deft11dartt(1)                                                                1-800-328-7171
                                                                                                               APS lateraational Pim
                                                                                                               18110 Gl111roy Road
                                                                                                               Mhlneapoll•. MN 5509..1122
                                                                                                            APS Flte #: ll21'1UIH

      ··-·---·----·-- -····--· ---·- - - - - - -                                      AFFIDAVIT OF SERVICE- Corporate
                                                                               i   Senlce of Process an:
             HOLLAND 4 KNIGHT LLP                                              I              -Beechwood Re lnvatmeats, LLC Series G~ c/o
                                                                                            Corporation Service Company u Ate11t for Service
             Mr. Elvin Ra•oa
             ll W !ind Street                                                  I
                                                                               !
                                                                                                                     Court Cue No. 1:18-cv-10936

             New York, NY 10019


         -    .:. --=-"'-....:.· ·:.....--..=~-::::--=-~--=-=-=--ri:r-=~-=--=-==   - - - - - - - -- - ...       ~-   - - - - - -
State of:  Delaware                            )IL
Co~nty of: New Castle                             )
Name or Server:                          Robert Delacy                       , undersigned, being duly sworn, deposes and says
                                that at the time of service, slhe was of legal age and was not a party to this action;
Datetrime of Service:           that on the _E__ day of                    December                 , 20 ...!!.•at    12:30 o'clock .L._M

Pl1te or Service:               at 151 Little Falls Drive                                            • in New CMde. DE 19808
Documents Served:               the undersigned served the documents described as:
                                Summons and Cnmplalnt with Exhibits 1-96

Service or Process on:          A true and correct copy of the aforesaid document(s) was served on:
                                 Beechwood Re laveatments, LLC Series G, c/o Corporation Service Company a1 A&ent
 Person Served, and              rorServtce
 Method or Service:
                                By delivering them into the hands of an officer or managing agent whose name and
                                title is: Donna Snow, Authorized to Accept Service
Description of                  The person ~iving documents is described as follows:
Person Rteeivlq                 Sex. F ; Skin Color Caucasian ; Hair Color Brown          ; Facial Hair                               n/a
Documents:
                                Appro". Age 55      ~ Approx. Height         seated ; Approx. Weight                            220 lbs
                               XJ To the best of my knowledge and belief, said person was not engaged in the US
                                     Military at the time of scrvkc.
Signature of Server:            Undersigned declares under penalty of perjury
                                that the foregoing is true and co




                                APS International. Ltd.
               Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 7 of 42


                                                                                                                                                       Service of Preceu by
Martin Trott, et. al., Pbiatf«(1)
      vs.                                                                                                                                              APS International, Ltd.
Pletlnum M•naaemnt (NY) LLC, et. 11., Dtfe1d1nt(1)                                                                                                        1-800-328-7171
                                                                                                                                                       APS lntera•donal Plaza
                                                                                                                                                       ?IOI) Glmroy Road
                                                                                                                                                       Minneapolis, MN 5509-3112
                                                                                                                                                  APS FHe I: 152m.GIOS

                           ---- - -                     ... ··-------~-                                           AFFIDAVIT OF SERVICE - Corporate
                                                                                                       Servi~          of Proccu on:
            HOLLAND A KNIGHT LLP                                                                                              -Beechwood Re ln\ltlltmenta, LLC Series H, c:Jo
            Mr.ElvlaRamN .
                                                                                                                            Corporation Senice Company u A.pat for Service
         31W52.n d Streec
                                                                                                                                               Courc Case No. l:llkV·IOSt36
         New York, NY 10019


             •... - - -:..:: ........ -- · -.;;;r..~~..
                                                     ~-~--
                                                                ---=-~   ·-;::-"""'::':. -:--   ..s· ......   -    -    -    -   -   -   -   -     -    -   -    -   -   -   -   -   -   -   -   -
State or: Delaware                                      ) ss.
County or: New Castle                                      )
Name of Server;                                     De Lacy
                                                 Robert                          , undersigned, being duly sworn, deposes and says
                                    that at the time of serviec, slhe was of legal age and was not a party to this action;
Dateffime or Sen'ice;               that on the _]]_day of __o_e_ce_m_b_e_r____ • 20                                                         ~·at               12:30    o•clock P M
Place of Service:                    at 251 LiHle Falb Drive                                                                         , in        Ntw Castle. DE 19808

Documents Served:                   the undersigned served the documents described as:
                                     Summons and Complaint wilh Exlalbits 1~96

Service or Process on:               A true and correct copy of the afor1!$aid document(s) was served on:
                                     Beechwood Re Investments, LLC Series II, c/o Corporation Service Company as Agent
Person Served, and                   for Service
Method of Service:
                                     By delivering them into the hands of an officer or managing agent whose name and
                                     title is:       Donna Snow, Authorized                     to Accept Service
Description of                      The person reteiving documents is described as follows:
Penon ReceMnc                       Sex f ; Skin Color Caucasian ; Hair Color Brown            ; Facial Hair    n/a
Documents:
                                    App~Age 55             ; Approx. Height       seated ; Approx. Weight 2""'20-16...
                                                                                                                    s--
                                    X.! To the best ofmy knowledge an·d belief, said person was not engaged in the US
                                          Military at the time of service.
Slenature ofServer:                 Undersigned declares under penalty of perjury
                                    that the foregoing is true and con"ec1.

                                      ~~
                                     Signsture of Server

                                    APS International. Ltd.
              Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 8 of 42


                                                                                                                  Servfct of Proem by
 Martin Trott. et. •I., Pi.iatill{s)
        vs.                                                                                                       APS International. Ltd.
 Platinum M1napment (NY) LLC, et. 1L. Def'end1at(1)                                                                  1-800-328..7171
                                                                                                                  APS lalct111tloa1I Plaza
                                                                                                                  7800 Glenroy Raad
                                                                                                                  Mhaa•polll, MN 9'3f..31JJ
                                                                                                              APS Fllt #:    15%711~

      r----··                                                                             AFFIDAVIT OF SERVICE - Corporate
                                                                                    Service •r Proa:S• on:
            HOLLAND Ii KNIGHT LLP                                                   -Beechwood Re lavestmencs. LLC Series 1, elo Corporation
            Mr. Elvia R111D~I                                                                              Service Compny as Aceat for Service
            l t w 52nd Screes                                                                                           Court Cue No. 1:18-ev-1093'
            New York, NV 10019



                                                           - -           -==........ --
                                                                  -~-,,.-.

St.te or:  Delaware                           )Ss.
County of: New Castle                           )

Name of Server:                         Robert Delacy                                      , undersigned, being duly 5Wom, deposes and says
                                that at the time of service, slhe was of legal age and was not a party to this action;
 D11efl'lme of Service:         that on the _!:!_day of                      December               , 20   ...!!.• at     12:30 o'clock    ..LM
 Place of Service:              at l51 Little Falls Drive                                            , in New Castle, DE       19808
 Documents Served:              the undersigned served the documents described as:
                                 Summons and Compl1ln1 wit11 Exhibits 1·96

 Service or Process on:         A true and correct copy of the aforesaid doc:ument(s) was served on:
                                Beechwood Re lnvestmeats, LLC Series I, c/o Corporation Service Company u Agent
 Penon Served, and              for Service
 Method of Service:
                                By delivering them into the bands of an officer or managing agent whose name and
                                title is: Donna Snow, Authorized to Accept Service
 Descrlption or                 The person receiving documents is described as follows:
 Person Recctvlng
 Documents:
                                Sex _f_; Skin Color Qturasian : Hair Color Begum                                   ;    Facial Hair       R/8
                                Approx. Age           55         : Approx. Height                seated ; Approx. Weight               220 lbs
                                ~~     To the best of my knowledge and belief, said person was not engaged in the US
                                       Military at the time of service.
Signature or Server:            Undersigned declares under penalty of perjury
                                that~dle_f~cgoing is true ~.
                                /~~~~
                                Signature of Server   ?
                                APS International, Ltd.
               Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 9 of 42


                                                                                                   Servict or Proeess lty
 Marll• Trott. el. aL, Pl1iatHl'(1)
        VI.                                                                                        APS International, Ltd.
 Platlaum Manqemcnl (NY) LLC, et. al., Ddead1nt(1)                                                        1-800-328-7171
                                                                                                   APS l•ten1tloa1I Plaza
                                                                                                   7100 Gleany JlHd
                                                                                                   MJaaapolb, MN 55439-3121
                                                                                                A.PS Fite II: 151'77UON

                                                                          AFFIDAVIT OF SERVICE - Corporate
                                                                       Stnlct of Proct11 on:
              HOLLA.ND It KNIGHT LLP                                   -JllulDln Clplllll Manasement, LP, e/o Corporation Service
              Mr. Elvin Ramos                                                                      Comp11y u AJent for Service
          31 W 52ad Street                                                                             Court Cue .No. I :18-cv-10936
          New York. NY 10019



State of: Delaware                            )Is.
County of: New Castle
Name of Server:                         Robert Delacy                       • undersigned, being duly sworn, deposes and says
                                that at the time of service, slho was of legal age and was not a parry to this action;
Date/J'hne of Service:          that on the    ~day of           December               , 20 .1L, at    12 .30 o'clock      ~M

Place of Service:               at 151 Uttle Falls Drive                                 , in   New Cude. DE 198@

Documeacs Served:               the undersigned served the documents described as:
                                Summons and Compla,Dt with Exhibits 1·96

Service of Process on:          A lTUe and correct copy of the aforesaid document(s) was served on:
                                lllumln Capital Maaa1emeat, LP, do Corporation Service Company u Agent for Service
Penon Served, and
Method of Service:              By delivering them into the hands of an officer or managing agent whose name and
                                title is: Donna Snow, Authorized to Accept Service
 Description or                  The person receiving documents is described as follows:
 Penon Ret"elvh1c                Sex _ F ; Skin Color Caucasian ; Hair Color Brnwn              ; Facial Hair
 Documents:                                                                                                   -4'41Rf~ta--
                                 Approx. Age 55           ; Approx. Height      seated ; Approx. Weight 229 lbs
                                !t. To the best of my knowledge and belief. said person was not engaged in the US
                                    Military at the time of service.
Slenature of Server:




                                APS International, Ltd.
                Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 10 of 42


                                                                                                      Stn'ice of Process by
Martin Trott. et. •L. Plalallfl{1)
         YI.                                                                                           APS International, Ltd.
Platiaua Mu1pnaait (NY) LLC, et. 11., Dtfcnda1f(1)                                                        1-800-328-7171
                                                                                                       APS laterudoa•I Plua




                                                        ···._
                                                                                                      7IM Gltarey Rold
                                                                                                      MlaneapoJll, MN SSC3!J-Jt22
                                                                                                    APS Fiie fh 1527'1UOIS

                                                                              AFFIDAVIT OF SERVICE - Corporate



                                                            1
                                                                            Sen-ice orProcm OD:
     I     HOLLAND fi KNIGHT I.LP                                             -Plattnulll MHa1emmt (NY) LJ..C. do VCORP Services,
           Mr. Elvia Ra•os                                                                                   LLC as Aaeat for Servfee
           JI wSlnd Street
                                                                                                          Court CUe No. l:ll-cvwlot3'
                                                                        I
           New York, NY 10019                                           j




State ~r:..· be/aware    ln.
             New Castle
County or:_ _ _ _ _ _ _ ___,
Name of Server:                   Robert Delacv                          • undersigned, being duly sworn, deposes and says
                             that at the time of service, slhe was of lepl age and was not a party to this action;
Date/Time of Service:        that on the .!:!____day of _o_e_c_em_b_e_r_ _ _ _,20 l&._, at 12:20 o'clock ..f_M
Place of Service:            at 1013 Ctatrc Road, Suitt 403-B                               , in   Wllndn1ton. DE 19805

Doa1ments Served:            the undersigned served the documents described as:
                              S'-mmons aad Complalat wJth Exhibits           1~96


Service or ProctSS on:       A true and correct copy of the aforesaid document(s) was served on:
                             Platinum Manapment (NY) LLC1 e/o VCORP Servlca, LLC u A&eat for Service
Person Served, and
Method or Service:           By delivering them into the hands of an officer or managing agent whose name and
                             title is: Heather Howle, Authorized to Accept senace
Deseriptfon or               The person receiving documents is described as follows:
Pe~n      Receirinl
                             Sex_£_; Skin Color Caucasian ; Hair Color Brown               ; Facial Hair                      A/-a
Doc:umenlS:
                             Approx. A&e 40         ; Approx. Height        5'6      ; Approx. Weight                         150 lbs

                             X To the best of my knowledge and belief. said person was not engaged in the US
                                     Military at the time of serviQC.
Sisnature of Server:         Undersigned declares under penall}'.'.-Of perjury
                             that the foregoing is true and correct.

                          7-C:
                             ~/
                             7sCIVCJ':
                             Signature

                             APS International, Ltd.
                Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 11 of 42


                                                                                                      Sirva .rPl"ffelJ bJ
r.l•rtln Tntt. eL •L. PlalatU1'(s)
      VL                                                                                              APS International, Ltd.
 Pl•tlctu• Mana1emet1t (NY) LLC, tt. al,, DerendHl(s)                                                        1-800-328-7171
                                                                                                      APS latmiatt.aal Plua
                                                                                                      7100 Glet1r·o1 Road
                                                                                                      Mla...,olb, MN 55439-JIZ2
                                                                                                   APS Ftle #I: IAT'72.0015
                                                                            AFFIDAVIT OF SERVICE - Corporate
                                                                     I SeJ'YiU ofPruess on:
         HOLLAND 4 KNIGHT LLP                                        !            -Platinum Parblen '81atk Elk, Opponunltles Fund
         Mr. Elvin Ramos                                             .      lnlernatlonal Ltd ~o VCORP Services, LLC u A1ent for
         JI W 5lad Strttt
                                                                                                                                Service
                                                                                                           Court Cue No. l:ll-c:v-1°'36
         New York. NY UJOl9


                                                                     I
     .1-_ - ·-                  c:a   = """' -    --~~--..=..-_..

St•fe of: Delaware                               ) ss.
County or: New Castle                               )
Name of Server:                       Robert DeLacx                           , undersigned, being duly sworn, deposi:s and says
                             that at the time of'service, s/he was of legal age and was not a party to this action;
 Datcll'ime of Service:      that on the ..E..._day of           December                , 20   !L..• at    12:20   o'clock   ..JL.. M

 Pl•ct or Serviw             at 1013 Centre Road, Suite 403-B                                , in Wllmlagton. DE 19105
 Documents Served:           the undersigned served the documents described as:
                              Summons •nd Complaint with Exhibits 1·96

Service of Process on:       A true and correct copy of the aforesaid document(s) was served on:
                             Platinum Partnen Black Elk. Opportunities Fund International Ltd elo VCORP
 Person Served, and          ServlC!!, LLC u Agent for Service
 Method of Service:
                             By delivering them into the hands of an officer or managing agent whose name and
                             title is:       Heather Howie, Authorized   to Accept Service

 Description of              The person receiving documents is described as follows:
 Person Receiving            Sex_!.....; Skin Color Caucasian ; Hair Color Brown            ; FaeiaJ Hair      A~il
Documeats:
                             Approx. Age 40           ; Approx. Height       5'6     ; Approx. Weight         160 Jbs
                             ii To the best of my knowledge and belief. said person was not engaged in the US
                                Military at the time of service.
Signature of Server:         Undersigned declares under penal
                             that the foregoing is true and
                                      ~                  -~

                             APS International, Ltd.
                 Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 12 of 42


                                                                                                   Service of Prtcess bJ
 Martin Trott. ct. 11., PhllntHl{s)
       .....                                                                                      · APS International, Ltd•
 Platla.m M1u1agemeat (NY) LLC. et. •I., Defeadant(1)                                                    1-800-328-7171
                                                                                                   APS latematioa1I Plua
                                                                                                   7800 GIHroy Road
                                                                                                   Mlaanpolfl. MN 55439-3122
                                                                                                APS File I: 1527'12-00IS

                    - - -·· ··--·-·-· .· - - - · - - - - .               AFFIDAVIT OF SERVICE - Corporate
                                                                      Senlce otProc:ea on:
               HOLLAND A KNIGHT LLP                                       -Phlllnum P•rtoen Black Elk Opportuahla Fund LLC,
            Mr. Elvin 1l111101
                                                                                   c/o VCORP Services, LLC u Apnt l'or Semce
            31 W Died Street
                                                                                                  Coart Cue No. l;IS.CV-10936
            New Yort&. NY 10019



State of:        Delaware ·                 ) SS.

County or:       New Castle                    )

Name of Server:                         Robert Delacy                         , undersigned, being duly sworn, deposes and says
                                 that at the time of service, slhe was of legal age and was not a party to this action:
D•te/Time of Service:            that on the __:__day of          December            , 20    :!.._,at   12:20   o'clock ..f._M
Place of Service:                at 1013 Centre Road.Suite403-B                        ' in    Wllmlactog. OE 19805

Documents Served:                the undersigned served the documents described as:
                                 Summons .ad Complaint with Exhibits I·96

Service of Procas on:            A true and correct copy of the aforesaid documcnt(s) was served on:
                                 Platinum Partnen Black Elk Oppenunitiea Fund LLC, clo VCORP Services, LLC u
Penoo Served, and                Agent for Semce
Method of Service:
                                 By ~livering them into the hands of an officer or managing agent whose name and
                                 title is: Heather Howie, Authorized to Accept Service

 Description or                The ~son receiving documents is described as follows:
Person ReceMnc                 Sex -F '• Skin 40Color Caucasian •· Hair Color Brown           •' Facial Hair _ _.n..,._a
                                                                                                                     / __
Documents:
                               Approx. Age              ; Approx. Height       5'6    • Approx. Wei.gilt        1601bs
                              X:l To the best of my knowledge and belief. said person was not engaaed in the US
                                  Military at the time of service.                                 ·
Signature or Server:             Undersigned declares under penalty of perjury
                                 that the foregoing is true and correct.


                              -~9
                                 APS International. Ltd.
              Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 13 of 42



                                                                                                 Service ofProcas by
 Martin Trott, et. aJ.. Plaiatflqs)
        VJ.                                                                                       APS International, Ltd.
 Pfatln,u11 Maaqeme1t (NY) LLC, et. 11•• Detendant(•)                                                   1-800-328-7171
                                                                                                 A.PS Jatcn•tloaal Plaza
                                                                               ---0'5~'1'1!!..J 1800 Glenroy R..d
                                                                                                 Mlnaeapolh. MN 554.J9..ll%2
                                                                                               APS File#: ISZ'm.oMT

                      - - -·-· - -              -----                  AFFIDAV1T OF SERVICE - Corporate
                                                                  / Senlce of Pnceu oa:
          HOLLAND It KNIGHT LLP                                   i           -Olive Tree Raldlnp LLC, do Corporation Trust
          Mr. £Mn Ra11101                                                                       Company•• A1ent for Service
          31 W 5l11d Street                                                                     Court Case No.1:18-n-·10936
          New York. NY 10019



State of: Delaware              ) ss.
 oun     o :New_
            _   Castle
                 _   _ _ _ _ _ _  _,_)
C ty r
Name of Server:                  Robert Delacy                             , undersigned. being duly sworn, deposes and says
                              that at the time of service, s/hc was of legal age and was not a party lO this action;
                                            27                December                     18
                              that on the            day of                        , 20
Datt/Time of Service:

Pllce   or Service:
                                            -                                              -    , at   10:55 o'clock       A   M

                              al 1209 or..ce Street                                 , in   Wilmluton, DE 12101

Documencs Served:             the undersigned served the documents described as:
                              Summon• aad Complaint witb Etldblts 1-96

Service of Process on:        A true and correct copy of the aforesaid document(s) was served on:
                              Olive Tree Holdings LLC, c/o Corporation Trust Company u Agent for Service
Person Served, and
Method or Service:            By delivering them into the hands of an officer or managing agent whose name and
                              title is:   Amy Mclaren, Authorized to Accept Service

Description of                The person receiving documents is d~ribed as follows:
Person Receiving              Sex _ F ; Skin Color Caucasian ; Hair Color Brown                 Facial Hair _ __,_ __
                                                                                                  ;
DocumentJ:                                      35                                   -                         fi8
                              Approx. Age               ; Approx. Height      5'6     ; Approx. Weight ns lb'
                              ~ ~ To the best of my knowledge and belief, said person was not engaged in the US
                                  Military at the time of service. ·

Sign•ture ofSmier:            Undersigned declares under penalty of perjury
                              that the foregoing is true and co~.


                            ~~
                              APS International, Ltd.
                        Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 14 of 42
US DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK                 AFFIDAVIT OF SERVICE
COUNTY OF
                                                                                                           CLIENT:    APS
MARTIN TROTT AND CHRISTOPHER SMITH, AS JOINT OFFICIAL LIQUIDATORS AND
                                                                                                           FF/INDEX#:                     1 : 18-CV-10936
FOREIGN REPRESENTATIVES OF PLATINUM PARTNERS VALUE ARBITRAGE FUND
                                                                                                           DATE FILED11/21/18
L.P. (IN OFFICIAL LIQUIDATION) AND PLATINUM PARTNERS VALUE ARBITRAGE
                                                        Plantiff(s)/Petitioners(s)                         DOCKET#:
                                             -AGAINST-

PLATINUM MANAGEMENT (NY) LLC, MARK NORDLICHT, ET AL
                                                                                                           PRESIDING:
                                                                                                           COURT D/T:
                                                                         Defendant(s) I Respondent(s)      AMOUNT:

STATE OF NEW YORK, COUNTY OF ORANGE ss:
THE UNDERSIGNED DEPONENT BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION AND IS
OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on              12/27/18                 at    3:45 PM        at   16 GROSSER LANE, MONSEY, NY 10952-1801


deponent served the within SUMMONS AND COMPLAINT WITH EXHIBITS 1-96




on DAVID BODNER                                                                                                                                 therein named


SUITABLE AGE          ~     By delivering a true copy thereof to and leaving with JOHN DOE, REFUSED NAME I CO-OCCUPANT
                            a person of suitable age and discretion , the said premises being the defendants - respondents
                            ~ dwelling place               D   place of business         D     last known address          within the State of New York

                      0     AND AT THE SAME TIME PAYING IN ADVANCE                                  THE AUTHORIZED FEE

DESCRIPTION                 Deponent describes the individual served as follows :

                            MALE, WHITE SKIN, BROWN HAIR, 45 - 55 YRS, 5'9" - 5'10", 170 -175 LBS.
                            Other identifying features :

                            GLASSES, BEARD, MUSTACHE




MAILING               D     Deponent completed said service under the last two sections by depositing a copy of the above named process in a postpaid
                            properly addressed envelope in an official depositary under the exclusive care and custody of the United States Post Office
                            in the State of New York.addressed to the defendant in an envelope bearing the legend "Personal and Confidential" and not
                            indicating on the outside of the envelope that the communication is from an attorney

                            Mailed on:

                            D    at his last known residence             D    at his place of business         D    at his last known address
                            Address confirmed by:

MILITARY
                      D     I asked the person spoken to whether defendant I respondent was in active military service or financially depen nt upon
                            anyone who is in the military service of the United States or of the State of New York in any capacity whatso er and rece· ed
SERVICE                     a negative reply. Defendant I respondent wore ordinary civilian clothes and no military uniform. The sour of my infor lion
                            and the grounds of my belief are the conversations and observations above narrated.

                            Upon information and belief I aver that the defendant I respondent is not in the military service of Ne
                            United States as that term is defined in either the State or in the Federal statutes.


                            Sworn to before me on : 12/31/2018




     -ANN JOHNSON                       KATHLEEN GOULD                         JOHN GOULD
    OTARY PUBLIC, STAT   F NEW YORK     NOTARY PUBLIC, STATE OF NEW YORK       NOTARY PUBLIC, STATE OF NEW YORK
    UALIFIED IN ORANGE COUNTY     2J_   QUALIFIED IN ORANGE COUNTY             QUALIFIED IN ORANGE COUNTY
                                                                               COMMISSION EXPIRES JULY 15, 20_
   COMMISSION EXPIRES AUGUST 15, 2e-    COMMISSION EXPIRES NOVEMBER 30, 20_
   01J05031856                          01G04632958                            01G05013764
                       Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 15 of 42
US DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK                AFFIDAVIT OF SERVICE
COUNTY OF
                                                                                                             CLIENT:    APS
MARTIN TROTT AND CHRISTOPHER SMITH, AS JOINT OFFICIAL LIQUIDATORS AND
                                                                                                             FF/INDEX#:                     1 : 18-CV-10936
FOREIGN REPRESENTATIVES OF PLATINUM PARTNERS VALUE ARBITRAGE FUND
L.P. (IN OFFICIAL LIQUIDATION) AND PLATINUM PARTNERS VALUE ARBITRAGE                                         DATE FILED11/21/18
                                                        Plantiff(s)/Petitioners(s)                           DOCKET#:
                                   - AGAINST-

PLATINUM MANAGEMENT (NY) LLC, MARK NORDLICHT, ET AL
                                                                                                             PRESIDING :
                                                                                                             COURT D/T:
                                                                        Defendant(s) I Respondent(s)         AMOUNT:

STATE OF NEW YORK, COUNTY OF ORANGE ss:
THE UNDERSIGNED DEPONENT BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION AND IS
OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on             12/27/18                at     6:00 PM        at   3 DEERWOOD RD, SPRING VALLEY, NY 10977


deponent served the within SUMMONS AND COMPLAINT WITH EXHIBITS 1-96




on EZRA BEREN                                                                                                                                    therein named


SUITABLE AGE         ~     By delivering a true copy thereof to and leaving with JOHN DOE, REFUSED NAME I CO-OCCUPANT
                           a person of suitable age and discretion , the said premises being the defendants - respondents
                           ~ dwelling place               0   place of business            0    last known address          within the State of New York

                     0     AND AT THE SAME TIME PAYING IN ADVANCE                                    THE AUTHORIZED FEE

DESCRIPTION                Deponent describes the ind ividual served as follows :

                           MALE, WHITE SKIN, GREY HAIR, 70 - 75 YRS, 5'7" - 5' 9" , 160 -170 LBS.
                           Other identifying features :




MAILING              0     Deponent completed said service under the last two sections by depositing a copy of the above named process in a postpaid
                           properly addressed envelope in an official depositary under the exclusive care and custody of the United States Post Office
                           in the State of New York.addressed to the defendant in an envelope bearing the legend "Personal and Confidential" and not
                           indicating on the outside of the envelope that the communication is from an attorney

                           Mailed on:

                           0    at his last known residence             0    at his place of business           0    at his last known address
                           Address confirmed by:

                           I asked the person spoken to whether defendant I respondent was in active military service or financially dependanty on
MILITARY
                           anyone who is in the military service of the United States or of the State of New York in any capacity whatsoever nd rece· ed
SERVICE                    a negative reply. Defendant I respondent wore ordinary civilian clothes and no military uniform. The source of y infor ation
                           and the grounds of my belief are the conversations and observations above narrated .

                           Upon information and belief I aver that the defendant I respondent is not in the military service of New Y
                           United States as that term is defined in either the State or in the Federal statutes.


                           Sworn to before me on : 12/31/2018




          ~::;.~~
                                                                                                                PAUL COLALUcA

  J -ANN JOHNSON
   OTARY PUBLIC, STATE   NEW YORK
   UALIFIED IN ORANGE COUNTY
                                       KATHLEEN GOULD
                                       NOTARY PUBLIC, STATE OF NEW YORK
                                 _")].QUALIFIED IN ORANGE COUNTY
                                                                                  JOHN GOULD
                                                                                  NOTARY PUBLIC, STATE OF NEW YORK
                                                                                  QUALIFIED IN ORANGE COUNTY
                                                                                  COMMISSION EXPIRES JULY 15, 20_
                                                                                                                        I
  COMMISSION EXPIRES AUGUST 15, ~-"""CbMMISSION EXPIRES NOVEMBER 30, 20_
  01J05031856                          01G04632958                                01G05013764
        Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 16 of 42



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
MARTIN TROTT and CHRISTOPHER SMITH, as Joint
Official Liquidators and Foreign Representatives of
PLATINUM PARTNERS VALUE ARBITRAGE FUND
L.P. (in Official Liquidation) and PLATINUM
                                                                          Civil Action No. 18-cv-10936-JSR
PARTNERS VALUE ARBITRAGE FUND L.P. (in
Official Liquidation),
                                     Plaintiffs,
                                                                            AFFIDAVIT OF SERVICE
                          -against-


PLATINUM MANAGEMENT (NY) LLC, et al.,

                                                Defendants.
---------------------------------------------------------------------x
STATE OF NEW YORK                              )
                                               ) ss.:
COUNTY OF NEW YORK                             )
Gustavo Manuela, being duly sworn, deposes and says:

1.       I am over 18 years of age, am employed by the firm of Holland & Knight, LLP, 31 W.
s2nct Street, New York, NY 10019, am not a party to this action and reside in the County of
Kings, State of New York.

2.     That on Friday, December 28, 2018, I served a true copy of the Summons in a Civil
Action and Complaint with Exhibits 1-96, by Federal Express Overnight Mail (label attached),
properly addressed to:

                                                    Bernard Fuchs
                                              c/o Alexander Novak, Esq.
                                              Novak Juhase & Stern, LLP
                                                  483 Chestnut Street
                                                Cedarhurst, NY 11516

Sworn to before me this
2nct January, 2019

            tv'\..,..-   e;Lt-../f-·.,p,>--

       ' ' ublic

                 GLENN M. HUZINEC
            Notary Public, State of New York
                    No . 01HU4873127
             Qualified in Richmond County
              Certified in New York County ..
           Commission Expires October 6, 20 :)..    ?-
12/28/2018                                                                     FedEx Ship Manager - Print Your Label(s)
                    Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 17 of 42

                                                                    ~-i::s;                                            --
                                                                                                                       -
                                                                                                                            ~zo
                                                                                                                                                                  -i
                                                                                                                                                                  0




                                               "-c
                                                                         ;ti
                                                                         ~                                                         ~.9(")            ~ z )>
                                                                                                                                    :sm              00Or
                                                <.11                 .......
                                                                     .......
                                                                                                                                    '?t::J
                                                                                                                                    8)>
                                                                                                                                                     w < m
                                                                                                                                                     (") )> ~
                                                                     .i::..
                                                                     0
                                                                                                                                    8 ;::o
                                                                                                                                         :::c:       ffi ;::s::; z
                                                                                                                                                     (/) c.... 0
                                                                     .......                                                             c           -I cm
                                                                     .......                                                             ;::o
                                                0                    00
                                                                     00
                                                                                                                                         (/)
                                                                                                                                         -I
                                                                                                                                                     z :::c: ;::o
                                                                                                                                                     c )>z
                                                c:                   .......
                                                                     w
                                                                                                                                         z
                                                                                                                                         -<
                                                                                                                                                     -I (/)
                                                                                                                                                     (/) m O
                                                                                                                                                     -I~<
                                                                                                                                                                             ~
                                                                                                                                                                             w
                                                                                                                                                                             w

                                                >                    .......
                                                                     0
                                                                                                                                    JJ -i..
                                                                                                                                    m
                                                                                                                                    ·:;;:
                                                                                                                                    ~ O'>
                                                                                                                                         -i..
                                                                                                                                     " -i..
                                                                                                                                          CJ"I
                                                                                                                                                     ;::o (/)
                                                                                                                                                     m -i-7'
                                                                                                                                                     mmm
                                                                                                                                                     -I ;::o (/)
                                                                                                                                                        _zp
                                                                                                                                                                  )>         "'
                                                                                                                                                                             0
                                                                                                                                                                             0




                                                                                                                            0
                                                                                                                            m       8
                                                                                                                            =<:!
                                                                                                                                    8w                  r
                                                                          "tJ                                                                           r              OJ
                                                                          :::0 s                                                                           ""tJ        r=
                                                                                                                                                                       r-
                                                                          0 0                                                                                          UJ
                                                                          :::0 z
                                                                                                                                                                       m
                                                                                                                                                                       z
                                                                                                                                                                       CJ
                                                                           =i                                                                                          m
                                                 z                         -<     (.,,)
                                                                                  ~
                                                                                                                                                                       ::0

                                                 -<                        0 c
                                                 c
                                                 CJ)
                                                                           <
                                                                           m m    (")




                                                                                                 1ffi11~
                                                              ~            :::0
                                                  L~                       z      ~
                                                                                  0
                                                  '"T1 ~
                                                                           G')    (.,,)

                                                  :;::s:::;
                                                                          :c      0
                                                              O')         --f )>                                   e
                                                                                                 J182118081501uv                             552 J2/E4/IF /DCA5




  After printing this label :
  1 . Use the 'Print' button on this page to print your label to your laser or inkjet printer.
  2. Fold the printed page along the horizontal line.
  3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

  Warning : Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
  additional billing charges, along with the cancellation of your FedEx account number.
  Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com .FedEx will not
  be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation ,
  unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim .Limitations found in the current FedEx
  Service Guide apply. Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, profit,
  attorney's fees, costs, and other forms of damage whether direct, incidental, consequential, or special is limited to the greater of $100 or the
  authorized declared value. Recovery cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000 , e.g. jewelry,
  precious metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current
  FedEx Service Guide.




https://www.fedex.com/shipping/shipAction.handle?method=doContinue                                                                                                               1/1
          Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 18 of 42



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
MARTIN TROTT and CHRISTOPHER SMITH, as Joint
Official Liquidators and Foreign Representatives of
PLATINUM PARTNERS VALUE ARBITRAGE FUND
L.P. (in Official Liquidation) and PLATINUM
                                                                         Civil Action No. 18-cv-10936-JSR
PARTNERS VALUE ARBITRAGE FUND L.P. (in
Official Liquidation),
                                     Plaintiffs,
                                                                           AFFIDAVIT OF SERVICE
                     -against-


PLATINUM MANAGEMENT (NY) LLC, et al.,

                                                  Defendants.
---------------------------------------------------------------------x
STATE OF NEW YORK                             )
                                              ) SS.:
COUNTY OF NEW YORK                            )
Gustavo Manuela, being duly sworn, deposes and says:

1.       I am over 18 years of age, am employed by the firm of Holland & Knight, LLP, 31 W.
52nct Street, New York, NY 10019, am not a party to this action and reside in the County of
Kings, State of New York.

2.      That on Thursday, December 27, 2018, I served a true copy of the Summons in a Civil
Action and Complaint with Exhibits 1-96, by depositing it, properly enclosed in sealed,
postpaid envelope, in an official depository of the United States Postal Service, located within
the State of New York, County of New York, to be delivered by Registered Mail, but the Post
Office advised that the package was over the weight limit and needs to be shipped by Priority
First Class Mail and by Federal Express mail service (label attached) to:

                                    Beechwood Bermuda International Ltd.
                                              Andrew's Place
                                         51 Church Street, 5th Floor
                                        Hamilton HM 12, Bermuda 9




N otaty~'ublic
      __)
      (
                            GLENN M. HUZINEC
                       Notary Public, State of New York
                               No. 01 HU4873127
                        Qualified in Richmond County
                         Certified in New York County ,, t'\
                      Commission Expires October 6, 20 c1- .:;1--..
                                                                                                                                                                                                                                                                ~               UNITEDST/J.TES
                                                                                                                           l!.iill POST/J.L SERVICE ®
                                                            Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 19 of 42
j-
                                                                                                                                                        USPS Customs Declaration an·d Dispatch Note
J                                                                                                                                                       • Print in English using blue or black ink.
A
                                                                                                                                                        • Complet~ an ~.HADED fields before acceptance.
                                                                                                                                                        • See the Privacy.Notice on the reverse of Copy
                                                                                                                                                         :.:::..    : ·-' __;   ;~ .   ·~-- . -   ' ;   .    ·,    ·-   . .    •    ·.    '·-·' . j;    }      _,
                                                                                                                                                                                                                                                                       4.
                                                                                                                                                                                                                                                                      ,:




     m   Full tlfSrN!!ffl · ,                               / ··
                                , i\.-l ; X .\ \ C \:-(     I,(\
         Business· N~me ~I .applicable)                                                                                                                 otal Postage/Fees (U,S. $)                          Insured Value (U.S.$) ·                                        Insured Fee (U.S. $)
                                i :' ~                                                                                                                             <!C
                                                                                                                                                                   n l t r-
                                                                                                                                                                         i (\.~.
     '                  f                   i
I        Address-1
                                                                                                                                                                          !) "

                                                                                                                                                      "7. Sender's Email 'Adi'fress                                                      8. Addressee's Email Address ·

               ·? r
         Address-2
                                     _;"   \.
                                                                                                                                                       9. Exporter's Reference ~/.applicable and known)                                  10. Exporter's Telephone Of applicable and known)


                                                                                                                                                       11. Importer's Reference                    Wapplicabfl! and known)               12. lmporter:s Telephone Of applicable and known)


                                                                                                                                                       13. AES ITN·01 applicable)                                                        14. AES Exemption - NOEEI § (Check one If applicable)
         Full last Name-- · ·. ·                     · ..
     _.. - . , . F1,:i_z:.e ."                                                                                                                                                                                                     Other
                                                                                                                                                                                                                                         0§30.36

                                                                                                                                                                                                                                         D § 30.37 (y) D
                                                                                                                                                                                                                                                                      0 §30.37(a)       0 §30.37(h)


         Business Name ff/ applicable)                                                                                                                 15. License _Number (If applicable) 16.
                                                                                                                                                                                           ,._. Certificate Number
                                                                                                                                                                                                             . .
                                                                                                                                                                                                                   (If applicable) 17. Invoice Number Of applicable)

                                -   i~ \ \. \ .'
     ,Address-1                                                                                                                                        18. Length (Inches)                                  19. Width         ~nches)                                      20. Height Onches)

                    f
         Address-2                                                                                                                                     21 . Restrictions ~I applicable - check all that apply)                           22. Nondelivery Instructions (Check one)
                                                                                                                                                       D Quarantine·                ·                                                    D Return to Sender
                                                                                                                                                       D Sanitary/Phytosanitary Inspection / ·                                           D Treat as Abandoned-
     . City;    l                           j · ~·
                                                                                                                                                                                                                                         ·_   -   -·   _,, -   . :.




                                           ..
             ;__~· (t ~. ~ : / i ~. 1- :r:~: f"-)\:-

         1. Category of Items (Check a// t~ata)Jfiij{·:·'-··:··~, 1i:;
                                                        ->,;-,;: •t ,;, .-.• ,;~,- .•,~. -, ; '-.c ..;<:; :c-? .,( :., • ·
      {ST'Document o .c o mmerciaisamp1e ' [J M8'r6'tiandise G Oangerous' t:kiocis"'. · ··- ·- '· ·.                                        . .
     'o '. Gitt   · -bHetu~~d:~60a-~     t:f~bh1~~1tkrl~-~ 6b~~ti.ciA-~ ~]'.:bt~~~1 ~··'.,t~:rr -~_\;!_tJf5,~:-.;-:--:-.;J;{~. ~-i1t,i: '.' r·:~
                                                              ·:
         2. Detailed Description of Contents                                                                                         5~ Va11Je (Ea)
           (Enter only one item per line)                                          3. Quantity                                           U.S.$
                            . .';'
                            "




                                                                                                                                                                                                            ,...
                                                                                                                                                                                                            .




                                                                                       6. Total

         PS Form 2976-R, April 2016                         PSN 7530-17-000-7992                              IMPORTANT:°'This package may.be             open~ci ~fficially.                                                                                                     4 - Sender's Copy
12/27/2018                                                                                               FedEx Ship Manager - Print Your Label(s)
                               Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 20 of 42
                                                                                                                                                                                                                       -I


                                                                                    m                  ~-IA  ;;o                                                            ;gz8 :::r:
                                                                                                                                                                            .. <g)>
                                                                                                                                                                                                      01 )>OJ
                                                                                                                                                                                                                       0
                                                                                                                                                                                                                             (l)ZW:I::I:G)O
                                                                                                                                                                                                                             G)m~ooc;;o




                                                                                    :e
                                                                                                                                                                                                                             z~~r•(l)G)
                                                                                                             'II:
                                                                                                                                                                                                      ~
                                                                                                                                                                                                            zm               G)-<;_,,~~:P!z
                                                                                                                                                                                    :SS:              (")om
                                                                                                        ......
                                                                                                        ......
                                                                                                                                                                                    a_
                                                                                                                                                                                    :Sr               :::r: ::0 (")
                                                                                                                                                                                                                             cO""ZZ<-
                                                                                                                                                                                                                             (l);;oZOOQ!=;)
                                                                                                                                                                                                                             -00siol:>~O
                                                                                                           .i::i.                                                                     -f              c m :::r:              l:>z(l);,;;Z Z
                                                                                                           0                                                                          0              ::0
                                                                                                                                                                                                     (") (/) 0
                                                                                                                                                                                                              :E :E          <-<-lzOz-<
                                                                                                                                                                                                                             o ~;;oG):Acl»
                                                                                                                                                                                                                             s:affi::i:~m
                                                                                    CD                     O')
                                                                                                           ......
                                                                                                           ......
                                                                                                                                                                                      z
                                                                                                                                                                                                     :::r: -0 0
                                                                                                                                                                                                                             ):>~
                                                                                                                                                                                                                             ~'°~':r:
                                                                                                                                                                                                                                             -1G)s:;;



                                                                                    c
                                                                                                                                                                                                                               cw•-1
                                                                                                                                                                                                     cnro                    m(l)-1-0                ~
                                                                                                           00                                                                                                                s:;; :r:                .t:l
                                                                                                                                                                                                     -f )> OJ                          "Tl
                                                                                                           0                                                                                         ::o (") m                         r
                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                                        ~

                                                                                    )>
                                                                                                                                                                                                                                                        w
                                                                                                           00                                                                                        mm;:o                             0
                                                                                                                                                                                                                                       ;;o
                                                                                                                                                                                                                                                        w
                                                                                                                                                                                                     -~
                                                                                                           00                                                                                                                                           ""
                                                                                                           ......                                                                   ::0
                                                                                                                                                                                    m                                  s:                               a
                                                                                                                                                                                                                                                        a

                                                                                    )>                                                                                              :i:i
                                                                                                                                                                                    ~                 01
                                                                                                                                                                                                                       c
                                                                                                                                                                                                                       0
                                                                                                                                                                                    ~                 -f
                                                                                                                                                                                                      :::r:            )>
                                                                                                                                                                            0
                                                                                                                                                                            m       8
                                                                                                                                                                            -0
                                                                                                                                                                            :-:<
                                                                                                                                                                                    8w                "TI              z
                                                                                                                                                                                                      r                -f    za:i              ()):>(I)
                                                                                                                                                                                                      0                m     OF
                                                                                                                                                                                                                             mr-
                                                                                                                                                                                                                                               ):>():I:
                                                                                                                                                                                                                                               0-1-
                                                                                                                                                                                                      0                ::0   !ll (I)           . . ~"'O
                                                                                                                                                                                                                                               ~G'lo
                                                                                                                                                                                                     ::0               z     ~m
                                                                                                                                                                                                                              wZ
                                                                                                                                                                                                                                               0-1):>
                                                                                                                                                                                                                       )>    ;:!CJ
                                                                                                                                                                                                                             ,e, g:J
                                                                                                                                                                                                                                               ~~~
                                                                                                                                                                                                                                               a>o,,_,
                                                                                                            z                                                                                                          -f                      ~c,__,
                                                                                                            -i                                                                                                                                 ""oo
                                                                                   Cxi                      I                                                                                                          0                       :::::rm
                                                                                                                                                                                                                                               ZO:l()
                                                                                   s:                       ""'C                                                                                                       z                       m  ~
                                                                                                                                                                                                                                               -I co
                                                                                                            ;::o                                                                                                       )>



                                                                                                                                              l~ht
                                                                                                                                                                                                                       r                       """
                                                                                                                                                                                                                                               a

                                                                                    ClJ"'
                                                                                    CJ~
                                                                                    )> .i::i.
                                                                                                            0
                                                                                                            ;::o
                                                                                                            =i
                                                                                                            -< s
                                                                                                                    ""'C
                                                                                                                                                                    9
                                                                                                                                                                                      -s:  OJ
                                                                                                                                                                                                                       r
                                                                                                                                                                                                                       -f
                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                               """
                                                                                                                                                                                                                                               a




                                                                                                                                          J182118081502uv                              -    552J2/E4AF /DCA5




  After printing this label:
  CONSIGNEE COPY - PLEASE PLACE IN FRONT OF POUCH
  1. Fold the printed page along the horizontal line.
  2. Place label in shipping pouch and affix it to your shipment.
  Warning : Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
  additional billing charges, along with the cancellation of your FedEx account number.
  LEGAL TERMS AND CONDITIONS OF FEDEX SHIPPING DEFINITIONS. On this Air Waybill, "we", "our'", "us", and "FedEx" refer to Federal Express Corporation, Its subsidiaries and branches and their respective employees, agents.
  and independent contractors. The tenns "you" and "your" refer to the shipper, its employees, princlpals and agents. If your shipment originates outside the United States, your contract of carriage is with the FedEx subsidiary, branch or
  independent contractor who originally accepts the shipment from you. The tenn "package " means any container or envelope that is accepted by us for delivery, lncludlng any such items tendered by you utilizing our automated systems,
  meters, manifests or waybllls. The term "shipment" means all packages which are tendered to and accepted by us on a sln9le Air Waybill. AIR CARRIAGE NOTICE. For an( lntematlonal shipments by air, the Warsaw Convention, as
  amended, may be appllcabte. The Warsaw Convention, as amended, will then ~ovem and In most cases limit FedEx's liability for toss, delay of, or damage to your shipmen . The Warsaw Convention, as amended, llmlts FedEx's
  liability. For example In the U.S. liab!llty ls llmlted to $9.07 per pound (20$ per kilogram), unless a higher value for carriage Is declared as described below and you pay any applicable supplementary charges. The Interpretation and
  operation of the Warsaw Convention's liability llmlts may vary in each country. There are no specific stopping places which are agreed to and FedEx reserves the right to route the shipment In any way FedEx deems appropriate. ROAD
  ~~~~~~~Tth~OCT~i~·n~~~=t~~dY~;~~rtgt~:~~~Jlr6~~1 :h1~Afr°~a~bitl~~~ew~~~i~s; ~~~~s~~hfp~~~fs ~~~~~~~~d ~~~~ ~~"ro~~ ff'~ :n~~~~~rl~~~b e~~~ t~:~~~~~~l o~~~~ b~eR"<;~R~1:AJr ~~~b~1~. th~et~~so~7i:e
                                                                                                                                                                         1      9                                    5       0

  CMR shall prevail. LIMITATION OF LIABILITY. If not governed by the Warsaw Convention, the CMR, or other intematlonal treaties, laws, other government regulations, orders, or requirements, FedEx's maximum liabll!ty for damage,
  loss, delay, shortage, mis-delivery, nondelivery, misinformation or failure to provide Information In connection with your shipment Is limited by this Agreement and as set out In the terms and conditions of the contract of carriage. Please
  refer to the contract of carriage set forth In the appllcable FedEx Service Gulde or Its equivalent to determine the contractual !Imitation. FedEx does not provide cargo llab!l!ty or all-risk Insurance, but you may pay an add!t!onal charge
  for each additional U.S. $100 (or equivalent local currency for the country of origin) of dedared value for carriage. If a higher value for carriage Is declared and the additional charge Is paid, FedEx's maximum liability will be the lesser of
  the declared value for carriage or your actual damages. LIABILITIES NOT ASSUMED. IN Ar-N EVENT, FED EX WON'T BE LIABLE FOR Ar-N DAMAGES, WHETHER DIRECT, INDIRECT, INCIDENTAL, SPECIAL OR
  ~g~~~g~~~~L..mv~~Wi_~~J~~i-\lA\C~~~~~J/so~g~~lf'~~~~~~lf,Dl~e~Jl.UJo~neLli~TeEforTy~u~~~ ~fo ~~~~~.?n~~~~:~~~~~t~~~d~~~~,';.~~~c~a~J,;1;f ~~o~~~o Fe~~r1n~~ffi~~~T~:.~~g,
                                                                                                                                      1                                                                            1

  securing, marking or addressing of the shipment, or for the acts or omissions of the recipient or anyone else with an Interest In the shipment or violations by any party of the terms of this agreement Fed~ won't be liable for damage,
  loss, delay, shortage, mis-delivery, non-delivery, misinformation or failure to provide Information in connection with shipments of cash, currency or other prohibited Items or In Instances beyond our control, such as acts of God, perils of
  ~:k~r;,~~.~~~~~~~~;r~s~~~~ni1~.d~ mM;% ~t~~~~g=~E"~ks~gMv~t'.'l'~\'.'X~~· ~L~"isB'E r:,:.o~°i"J ~Ffi~~~~·~8t!i~m7~~~'/?i3¥s-}f~~ ~P~1~;· ~E~fti6~~\'i:1t~a~~l~R~[_"~~~8'~%·E~~1~rc,~["o~e
                                             1           0                                                                                                                      1

  STANDARD CONDITIONS OF          C~RIAGE FOR DETAILS. The Warsaw Convention provides specific written claims procedures for damage, delay or non-delivery of your shipment. Moreover, the interpretation and operation of the
  ~~~~~scs e~~~~~~~~ab~~J~~~o~~~~~~ 1~anit ~:i~~ecg~~~t :~f=~~ c~~cuonnti~ea71ti~~~~P~~=:~n~h~~ ~sa~~~:b~~~ ~~1a~~=h~faT~~tm~~~t"~~~t~~ta~a3:Ju~:~n~~\~~a~abn~;:~U~~~~~ru~l:.s~ ~~ ~~o;i~~tba~~~~~~In two
            0                                        1                       0

  shipment without noting any damage on the delivery record, FedEx will assume the shipment was dellvere9 In good condition. In order for us to consider a claim for damage, the contents, origin al siipping carton and packing must be
  made available to us for Inspection. MANDATORY LAW. Insofar as any provision contained or referred to In this Air Waybill may be contrary to any applicable lntematlonaf treaties, laws, government regulations, orders or requirements
  such provisions shall remain in effect as a part of our agreement to the extent that it Is not overridden. The Invalidity or unenforceability of any provisions shall not affect any other part of this Air Wayblll. Unless otherwise indicated,
  FEDERAL EXPRESS CORPORATION, 2005 Corporate Avenue, Memphis, TN 38132, USA, Is the first carrier of this shipment. Email address located at www.fedex.com.




https://www.fedex.com/shipping/shipAction .handle?method=doContinue                                                                                                                                                                                         1/4
                                                                          Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 21 of 42   ::;!:
                                                                                                                                              N
          ORIGIN ID:QNYA (212) 513-3200                                           Ship Date: 27DEC18
          Gustavo Manuela                                                         ActWgt 20.00 LB
          Holland and Knight                                                      CAD: 109696546/INET4040
          Holland & Knight LLP
          31 W. 52nd Stree~ 13th Floor
          New York, NY 10019                                                      BILL SENDER
          UNITED STATES, US                                                       EIN/VAT:
       TO Beechwood Bermuda International Ltd                                                   0000000000
          Andrews Place
          51 Church Street, 5th Floor                                                               ~"

                                                                                                    'E'I
                                                                                                        Express



           Hamilton,
                                                                                           !BMJ
                                                                                            AWBl,,,SJ~
           BERMUDA, BM



~
a;
..c
 ro
                                                                                    EWBDAA
...J
.._
:::J                                                                              PKG:BOX
-§?.
c         TRK#     77 40 6778 0887                           Form
~                                                            0430
Q;
Cl
          PM
ro
c         INTL PRIORITY
ro     REF: 148001-00003
~
0..    DESC1:Legal Documents
:c     DESC2:
Cf)
       DESC3:
><
w      DESC4:                                                                                                          >-
                                                                                                                       D..
-0
Ql
       EEi: NOEEI 30.37(a)                                                                                             0                       Ql
                                                                                                                                               :::J
u..                                                                                                                    (..)
                                                                                                                                              .!:
        These items are controlled by the U.S. Government and authorized for export
        only to the country of ultimate destination for use by the ultimate corsignee
                                                                                                                       w
                                                                                                                       w                      c0
        or end-user(s) herein identified. They may not be resold, trarsferred, or                                      z
                                                                                                                       (!)
                                                                                                                                 -~           ()
                                                                                                                                               0
       .olherw~e d~posed of, to any other country or to any person other than.the                                                             -0
        authorize·d ulti mate consignee ·or end-user(s), either in lheiroriginal form or
        after being incorporated into other nems, without first obtaining approval                                     ~ .[                    II
                                                                                                                                              -0
                                                                                                                                               0
        from the U.S. government or as otherwise authorized by U.S. law and regutatiors.                               0         .r::         .r::
                                                                                                                       (..)      ~            m
       COUNTRY MFG: US                                                      SIGN: Gustavo Manuela
                                                                                                                       c . :::J                E
                                                                                                                       z~~                    ('·
       CARRIAGE VALUE: 0.00 USO
       CUSTOMS VALUE: 0.00 USO
                                                                           TIC: S 010054400
                                                                           DfT: R      .                               :c:::
                                                                                                                       w ro -
                                                                                                                             0
                                                                                                                                               Ql
                                                                                                                                              '6
                                                                                                                                               c
                                                                                                                       me~                     ro
                                                                                                                                              .r::
                                                                                                                       w i::J iE               c
                                                                                                                       (..) ·;:: ro            0
                                                                                                                       ct 0 -0
       The Montreal or Warsaw Convention may apply and l'rlll govern and in most
       cases .limit the liability of Federal Express for loss or delay of or
       &g~r~%f ci~ y~~i:~~~~ent Subject to the conditiors of the
                                                                                                                       ....J.C c
                                                                                                                       D..
                                                                                                                       w£..c
                                                                                                                              Ql tll

                                                                                                                       U) Cl(.)
                                                                                                                                              i:c
                                                                                                                                              ~
                                                                                                                       <c6
                                                                                                                       w ..Q 0..
                                                                                                                                               Cl
                                                                                                                                               c
       FED EX AWB COPY - PLEASE PLACE IN POUCH                                                                         -' ro      oi
                                                                                                                                              ·a_
                                                                                                                                               0..
                                                                                                                  .. D..aic
                                                                                                                  ~           g>"§:           :c
                                                                                                                       >-                     ~
                                                                                                                         I
                                                                                                                  ro          a_._
                                                                                                                                               E
                                                                                                                  -;;;~ai-5i                   0
                                                                                                                  :c u c
                                                                                                                                               (.)


                                                                                                                  -;,m ·c Qi     .~            x
                                                                                                                                               Ql

                                                                                                                  :§;:: ~ -g
                                                                                                                                              -0

co
~

0
~
r--
~
                                                                                                                  c<l:.r::-
                                                                                                                  .§_><:;
                                                                                                                  .._wo~
                                                                                                                         ~
                                                                                                                  aiCu..a_
                                                                                                                  ~~....:C'.i
                                                                                                                                              lOi
                                                                                                                                               0..
                                                                                                                                              :i::
                                                                                                                                              .r::
                                                                          Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 22 of 42
          ORIGIN ID:QNYA (212) 513-3200                                           Ship Date: 27DEC18
          Gustavo Manuela                                                         ActWgt 20.00 LB
          Holland and Knight                                                      CAD: 109696546/INET4040
          Holland & Knight LLP
          31 W. 52nd Street, 13th Floor
          New York, NY 10019                                                      BILL SENDER
          UNITED STATES, US                                                       EIN/VAT:
       TO Beechwood Bermuda International Ltd                                                   0000000000
          Andrews Place
                                                                                                    ~"

                                                                                                    mil
          51 Church Street, 5th Floor                                                                  · Express



           Hamilton,
           BERMUDA, BM                                                                     (BM)
                                                                                            AWB                    =;


                                                                                    EWBDAA

          TRK#     77 40 6778 0887
                                  II I                       Form
                                                             0430
                                                                                  PKG:BOX




Cii
Ol
          PM
ca        INTL PRIORITY
c
ca     REF: 148001-00003
~
0..    DESC1:Legal Documents
:;::   DESC2:               .
Cf)
       DESC3:
x      DESC4:
w
-0
Q)
       EEi: NO EEi 30.37(a)                                                                                                                    Q)
                                                                                                                                               ::::>
LL                                                                                                                                            c
       These items are controlled by the U.S. Government and authorized for export                                                            ~
       only lo the country of ultimate destination for use by the ultimate consignee                                                          0
       or end-user(s) herein identified. They may not be resold. transferred, or                                                              0
                                                                                                                                               0
       otherwise disposed of, lo any other country or lo any person other than the                                                            -0
       authorized .ultimate consignee or e.nd-user(s). eilhe.r in their original form or                                                       II
                                                                                                                                              -0
       after being incorporated into other items, without first obtaining approval                                                             0
       from the U.S. government or as·otherwise authorized by U.S. law and regulations.                                                       _c
                                                                                                                                              Q)
       COUNTRY MFG: US                                                      SIGN: Gustavo Manuela                                              E
                                                                                                                                              C'·
       CARRIAGE VALUE: 0.00 USD                                             T/C: S 010054400                                                   Q)

       CUSTOMS VALUE: 0.00 USD                                              D/T: R .                                                          =cc
                                                                                                                                               ca
                                                                                                                                              ..c::
                                                                                                                                               c
                                                                                                                                               0

       The Montreal or Warsaw Convention may apply and will govern and in most
       cases limit the liabilily of Federal Express for loss or delay of or
                                                                                                                                              ~0..
                                                                                                                                              :;::
       gg~lr~g[ J~ {~~i~~~rs~ent Sub1ecl lo the conditions of the                                                                             ~
                                                                                                                                               Ol
                                                                                                                                               c
       FED EX AWB COPY - PLEASE PLACE IN POUCH                                                                                                ·a.
                                                                                                                                               0..
                                                                                                                                              :;::
                                                                                                                                              ~
                                                                                                                                               E
                                                                                                                                               0
                                                                                                                                               (.)


                                                                                                                                               ~
                                                                                                                                              -0




                                                                                                                                              JUi
                                                                                                                                               0..
                                                                                                                                              :t::
                                                                                                                                              _c
                                                                   Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 23 of 42
   ORIGIN ID:QNYA (212) 513-3200                                          Ship Date: 27DEC18
   Gustavo Manuela                                                        ActWgt 20.00 LB
   Holland and Knight                                                     CAD: 109696546/INET4040
   Holland & Knight LLP
   31 W. 52nd Street, 13th Floor
   New York, NY 10019                                                     BILL SENDER
   UNITED STATES, US                                                      EIN/VAT:
TO Beechwood Bermuda International Ltd                                                  0000000000
   Andrews Place
                                                                                            Fedfu'"

                                                                                            ml!
   51 Church Street, 5th Floor                                                                  Express


    Hamilton,
    BERMUDA, BM                                                                    (BM)
                                                                                    AWB                   =;


                                                                            EWBDAA

  TRK#
                   II I
            77 40 6778 0887                           Form
                                                      0430
                                                                          PKG:BOX




   PM
   INTL PRIORITY
REF: 148001-00003
DESC1:Legal Documents
DESC2:
DESC3:
DESC4:
EEi: NO EEi 30.37(a)                                                                                                                   (!)
                                                                                                                                       ::J
                                                                                                                                       £
These items are controlled by the U.S. Government and authorized for export
only to the country of ultimate destination for use by the ultimate consignee
                                                                                                                                       c0
or end-user(s) herein identified. They may not be resold, transferred, or                                                              ()
                                                                                                                                        0
otherwise disposed of; to any other country or to any person other than the                                                            -c
authorized ultimate consignee or end-user(s), eitherin their original form or                                                           II
alter being incorporated into other items, without.first obtaining approval                                                            -c
                                                                                                                                       0
from the U.S. government or as otherwise authorized by U.S. law and regulations.                                                       :5
                                                                                                                                        (!)

COUNTRY MFG: US                                                     SIGN: Gustavo Manuela                                              E
                                                                                                                                       C'·
CARRIAGE VALUE: 0.00 USD                                            TIC: S 010054400                                                   (!)
                                                                                                                                       'C
CUSTOMS VALUE: 0.00 USD                                             D/T: R                                                              c
                                                                                                                                        ro
                                                                                                                                       .c
                                                                                                                                       c0
The Montreal or Warsaw Convention may apply and will govern and in most
cases Ii mil the liability of Federal Express for loss or delay of or
~i~r~g( 6~ j~~~~~.?rs~ent Subject to the conditions of the
                                                                                                                                       l
                                                                                                                                       :<:
                                                                                                                                       ~
                                                                                                                                       Cl
                                                                                                                                        c
FED EX AWB COPY -PLEASE PLACE IN POUCH                                                                                                 ·a_
                                                                                                                                        a.
                                                                                                                                       :<:
                                                                                                                                       E"'0
                                                                                                                                       (.)
                                                                                                                                        x
                                                                                                                                       (!)
                                                                                                                                       -c



                                                                                                                                       l
                                                                                                                                       ~
                                                                                                                                        "'
                                                                                                                                        a.
                                                                                                                                       .c
                  Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 24 of 42



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
MARTIN TROTT and CHRISTOPHER SMITH, as Joint
Official Liquidators and Foreign Representatives of
PLATINUM PARTNERS VALUE ARBITRAGE FUND
L.P. (in Official Liquidation) and PLATINUM
                                                                             Civil Action No. 18-cv-10936-JSR
PARTNERS VALUE ARBITRAGE FUND L.P. (in
Official Liquidation),
                                     Plaintiffs,
                                                                               AFFIDAVIT OF SERVICE
                                  -against-


PLATINUM MANAGEMENT (NY) LLC, et al. ,

                                                          Defendants.
---------------------------------------------------------------------x
STATE OF NEW YORK                                        )
                                                         ) ss. :
COUNTY OF NEW YORK                                       )
Gustavo Manuela, being duly sworn, deposes and says:

1.       I am over 18 years of age, am employed by the firm of Holland & Knight, LLP, 31 W.
52nct Street, New York, NY 10019, am not a party to this action and reside in the County of
Kings, State of New York.

2.      That on Thursday, December 27, 2018, I served a true copy of the Summons in a Civil
Action and Complaint with Exhibits 1-96, by depositing it, properly enclosed in a sealed,
postpaid envelope, in an official depository of the United States Postal Service, located within
the State of New York, County of New York, to be delivered by Registered Mail, but the Post
Office advised that the package was over the weight limit and needs to be shipped by Priority
First Class Mail and by Federal Express mail service (label attached) to:

                                                     Beechwood Re Ltd.
                                            c/o Global Captive Management Ltd.
                                Governors Square, 23 Lime Tree Bay, Building 3, P.O. Box 1362
                                        Georgetown, Grand Cayman, Cayman Islands


Sworn to before me this
2nd day of January, 2019


   £"
     /t.·· //
   t_./·; , /. f:/L.,.,,._.. ~\.A. ~
        ,/
             /·
                  /
                           .
                                      o·
NCJt~ry               Public
 ·- ( ;                      GLENN M. HUZINEC
                        Notary Public, State of New York
                                No. 01HU4873127
                         Qualified in Richmond County
                          Certified in N_ew York County .. C\
                       Commission Expires October 6, 20 i)._ d-.
                                                                                                                         ~ .UNITED ST/J.TES.
                                                         Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 25 of 42
                                                                                                                                                                                                                                                                     l!iif POST/J.L SERVf~E ®-
                                                                                                                                                                   USPS'Cu.StOms -DeClaration and 'Dispatch                                                                                               Ng_,e-
]                                                                                                                                                                              •           • ."·- ,;   • •   •          ':          ;   '       •    r               •        :   •   • .                 :\   ,.   •   •




                                                                                                                                                                   •Print in Eriglish using blue or-blac:;k ink. .. . '•'
                                                                                                                                                                   • Gompl~te all SHADl;D fields b13fore accept?l19e: .                                                                              ~·


                                                                                                                                                                   • See the
                                                                                                                                                                          ': 1
                                                                                                                                                                               Privacy:Notice
                                                                                                                                                                                 ' ' :. •    :
                                                                                                                                                                                               on the •..reverse
                                                                                                                                                                                                           , i
                                                                                                                                                                                                                    of Copy  ' I~
                                                                                                                                                                                                               ·• ';: " -.; ' '''
                                                                                                                                                                                                                                        4.
                                                                                                                                                                                                                                  ' .•• : : •
                                                                                                                                                                                                                                            j                   ~·


                                                                                         CH059459304US
    Full Lasf Name                               • j          -· - ·"· '                                                                      ·. Ml
       /. ·          -~·~ ~~~-~ i~~?.;··~r~rl. r,.:~r.: ·l ti:f~· - -r-tty                                                                                                                                                                                                                  I    l
    Business Name (ii applicable) ,                                                                                       · Sender's Telephone                    Total PostagefFees (U.S. $)                    Insured Value (U.S.$)                                      Insured Fee (U.S. $)
                                                                                                                                    .
I                                                                i i..   1•                                                 f; _{·;~}    -~,. . .   r . . -., "' l~ >          ?)f f
                                                                                                                                                                             -r. ..   r / -, ,-;Y.. ,L"i)
                                                         ..
                                                                                 ··    ·'-


    Address-1                                                                                                                                                                                                                                       8. Addre5see's Email Address
          .·.•..·{     \_\ .:
                                     ·--·- ·.; { -t'   d· .(,···~ .l                                   ~--.   .•:.          ...
                                                                                                                           ._
                                                                                                                                                                  7. Sender's Eniail'Address

                        ";;_ ·' •.   {--:.i :-              ..'.:/:t'         ' "i '

    Address-2                                                                                                                                                     9. Exporter's'Reference Wapplicable and known)                                .10. Exporter's Telephone Wapplicable and known)


    City . :                                                                                                                                                      11. Importer's Reference·~/.applicable and known)                                 12. l1J1porter's Telephone ~I applicable and kno_wn)


    .....
    Full Last
              j"\~ ...] ~-\J

          .. .. ,Name
                ~:, ...........
                                       . ..
                                          .                                                                                                                       13. AES ITN ~I applicable)                                                        14. AES Exemption - NOEEI § (Check one If applicable)
                                                                                                                                                                                                                                                    0 § 30.36            D § 30.37 (a) D § 30.37 (hl
                                                                                                                                                                                                                                                    D § 30.37(y) D Other
                                                                                                                                                                  15•.License Number Wapplicable) 1~. Certifi~te Number Wapplicable) 17. lnvoic.e Number ~I applicable)


    Address-1 " ·                                                                                                                                                 18. Length (Inches)                            19. Width ~nches)                                         20. Height (Inches)
                                                   /_~··.:~!
     l-·.-:·,{. \.~-<-~\ i 1t~x s
         ·'
                                                                                                                                        i;.~t ·.°f ;,;.: (iL1'    )
    Address-2                                                                                                             ' Postal : ' ode                    /   21 . Restrictions Wapplicable - check al/ that apply)                             22. Nondeliv~ry Instructions (Check one)
                                                                                                                                                                  D Quarantine             -                                                        D Return to Sender
                                                                                                                                                                  0Sanitary/Phytosanitary Inspection                                                D Treat as Abandoned




                                                                                                                                               . ''
                                                                                                6. Total

    PS Form 2976-R. April 2016                                PSN 7530-17-000-7992                                   IMPORTANT: This       package·;,,_~Y be ~pened officially. _
12/27/2018                                                                                                FedEx Ship Manager - Print Your Label(s)
                                   Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 26 of 42
                                                                                                                                                                                                                         -i



                                                                                      ><
                                                                                                                                                                                                                         0
                                                                                                         ~-i;:o
                                                                                                              ;>:;                                                           ~~gG)     CD G)                  ("')       CD CllZ'-"::I:::I:GJO
                                                                                                                                                                                                                            G)m~ooc:::o



                                                                                                                                                                                     g r= < 0 m
                                                                                                            ""'                                                                      g~co                                m z:::E:::E••CllG)
                                                                                                                                                                                                                            G)-<;_,,~~~z
                                                                                      CJ1                 ......
                                                                                                          ......                                                                     g z CJ m G) n
                                                                                                                                                                                                                                  cONZZ<-
                                                                                                                                                                                                                                  Cll:::ozooo9
                                                                                                                                                                                                                                  --if'OQo)>~O
                                                                                                                                                                                     o CJ -          :::0 r :::r:                 l>zCll;:i;:Z Z
                                                                                                            ~
                                                                                                                                                                                           ("') ~ z 0 :E
                                                                                      G>
                                                                                                                                                                                                                                  <-<-izOz-<
                                                                                                            0                                                                                                                     O~:::OG);:i;:cl>

                                                                                                            ......                                                                         )>        OCDQ                         ~offi::i::~m
                                                                                                                                                                                                                                  z~ -iGJ~
                                                                                                                                                                                           -< _w :::0 )> 0
                                                                                      0                     -Ji.
                                                                                                            ......                                                                         S: G) en r CJ                          c~~~~ -~
                                                                                                                                                                                                                                  m cn--1 \:J
                                                                                                                                                                                                                                  ~         ,,:I:.--          .!:::l

                                                                                      s
                                                                                                            O')
                                                                                                            ......                                                                         l>m2~:::o
                                                                                                                                                                                           zo             -um                               0
                                                                                                                                                                                                                                                               '.:'.:'.
                                                                                                            w                                                                                   :::0 c -I r
                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                                               w
                                                                                                                                                                                                                                                               w
                                                                                                            w                                                                                   G))>--1
                                                                                                                                                                                                                                            ;;o
                                                                                                                                                                                                                                                               ""
                                                                                      )>                                                                                             ::0                                                                       0
                                                                                                            ~                                                                        m                                                                         0
                                                                                                                                                                                     :Tl
                                                                                                                                                                                     :;;::      m :::0 <
                                                                                                                                                                                                -1m       m.CJ
                                                                                                                                                                                     ~           0      l'V   :s:
                                                                                                                                                                                                 :Ew)>
                                                                                                                                                                                     ~
                                                                                                                                                                             0
                                                                                                                                                                             m
                                                                                                                                                                             -0
                                                                                                                                                                             :--:!               zCZ
                                                                                                                                                                                                   s: )>                          ZtD
                                                                                                                                                                                                                                  OF
                                                                                                                                                                                                                                                       ())>(/)
                                                                                                                                                                                                                                                       )>():I:
                                                                                                                                                                                                   mG)                            mr-                  .o~-
                                                                                                                                                                                                                                                        .  "'O
                                                                                                                                                                                                   -Im                            a:! C/l
                                                                                                                                                                                                                                  :Sm                  ~Glo

                                                                                                                                                                                                   :::0 s:                        wZ
                                                                                                                                                                                                                                  ~~
                                                                                                                                                                                                                                                       :E-i::;
                                                                                                                                                                                                                                                       ~~IT'
                                                                                                             z                                                                                     mm                             ~;;o                 O>ON
                                                                                                             -f                                                                                    mZ                                                  ~0--.J
                                                                                                                                                                                                                                                       cnOO

                                                                                     ~
                                                                                      '                      r                                                                                     CD -I                                               :::::rm
                                                                                                                                                                                                                                                       ZtDO
                                                                                                                                                                                                                                                       m ~
                                                                                                             ""tJ
                                                                                                             :;:o                                                                                  )>'                                                 -i co




                                                                                                                                              ~~~
                                                                                                                                                                                                                                                       .j>.

                                                                                                                                                                                                        -<ci                                           0



                                                                                                                                                                                       --<
                                                                                                                                                                                                                                                       .j>.
                                                                                                             0                                                                                                                                         0

                                                                                      ~~                     :;:o
                                                                                      --..                   =i                                                                            A
                                                                                                                                                                                       -
                                                                                                                     ""tJ
                                                                                      )>01                   -< s                          J182118081502uv
                                                                                                                                                                     9
                                                                                                                                                                                               552 J2/E4 J>F IDCP5




  After printing this label:
  CONSIGNEE COPY - PLEASE PLACE IN FRONT OF POUCH
  1. Fold the printed page along the horizontal line.
  2. Place label in shipping pouch and affix it to your shipment.
  Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
  additional billing charges, along with the cancellation of your FedEx account number.
  LEGAL TERMS AND CONDITIONS OF FEDEX SHIPPING DEFINITIONS. On this Air Waybill, "we", "our", "us", and "FedEx" refer to Federal Express Corporation, Its subsldianes and branches and their respective employees, agents,
  and Independent contractors. The terms "you" and "your" refer to the shipper, Its employees, principals and agents. If your shipment originates outside the United States, your contract of carriage Is with the FedEx subsidiary, branch or
  Independent contractor who originally accepts the shipment from ~ou. The term "package" means any container or envelope that is accepted by us for dellve6, Including any such Items tendered by you utillzin~ our automated systems,
  ~~~e~e~~~~s~: ~~ii~~111!: f~: ~~~~ig~~~:n~~~~~ ~:J':ncd:9.e!i~~;~ ~~v~e~d:~d~~~~~16a~=~~(~1~~eude~~s~1!~~~ f~:1~~~~i~i~ ~.c~~~~~; ~ y~~~~hrp ~!~( ~~:rw:~~~ ~1fn~:~J~~Ya~ ~~:nd;d~~~1~ ?:~~~n, as
                                                                                                                                                   1                             0                                   1                        0

  llablllty. For example   fn the U.S. llablllty Is limited to $9.07 per r,ound (20$ per kilogram), unless a higher value for carriage Is declared as descnbed below and;r,ou pay any applicable supplementary charges. The Interpretation and
  ¥~i~~J~~~~f1~E~sil~~~~~~i~~I:~~~~~~~~~ ~~id ~oeoarc~~~n~U~e~hj~j, I~ :P:~~:\h~P~~~~~ce6o~~~~tl~~eo~1~eee~~~~~ ~~rd~; ~f:~:3on:I ~~h~~g~~eG~~d~h~YmR~!~n ~r:-~:f~)~~ ~u bj~ci icf~~~~~ :n~AD
                                                                                                                                                                                                                              9

                                                                                                   ~or
  conditions of the CMR, notwithstanding any other provision of this Air Wayblll to 1ff:'e contrary.    those shipments transported solely by road, If a conflict arfses between the provisions of the gMR and this Air Waybill, the terms of the
  CMR shall prevall. LIMITATION OF llABILJTY. If not governed by the Warsaw Convention, the CMR, or other lntematlonal treaties, laws, other government regulations, orders, or requirements, FedEx's maximum llablllty for damage,
  loss, delay, shortage, mis-delivery, nondelivery, misinformation or fa!lure to provide Information In connection with your shipment Is limited by this Agreement and as set out In the terms and conditions of the contract of carriage. Please
  refer to the contract of carriage set forth In the applicable FedEx Service Guide or Its equivalent to determine the contractual limitation. FedEx does not provide cargo llablllty or all·risk Insurance, but you may pay an additional charge
  for each additional U.S. $100 (or equivalent local currency for the country of ori~~ of dedared value for carriage. If a higher value for carrla~ Is declared and the additional cha~e ls paid, FedEx's maximum llabllity will be the lesser of
  ~~~~~~5~N~l'.N?~ ~2'~~~8'~rH'k~~il'Zfm,~rJJL~~~sc~~~~~ (INEc°i.:J~1~eW~Jl~~ifErf~~·lg~SL~~r~to~loR ~~~~)SO~~~~iii~s~~E.JJi:0EDb~ETCJE: l~~l~~~~~~iFsrn£~~.WHETHER OR
  ~e~rfnE~~~~~:!~d~s~~~~p~;si7~e~P.~~f~rAJ;1::Jsso~~~~l~~s ~f~:~~~i:n~~~;;'y~~~~~~~~°:r?'~~~~~l~~!"!h~~~!nr~~~~~ti~~;nb~~~:t:~::;~f~':t~~~C:,f~1~~~~r:ri,~°n~tJ~ t8~~~b~~~bi~tl'o~~~~ngge.
                                                          1                                                                                                     0

  loss, de~ay, shortage, mis..ctelivery, non-delivery, misinformation or failure to provide information in connection with shipments of cash, currency or other prohibited Items or In Instances beyond our control, such as acts of God, perils of
  ~=k~r;,~:,tt'~n~~~~~;r~s~~~~n 1~d~l"ArM~% ~t~M5~g~~'iir'ciR.s~~~~~i'.f~\'.'X~~·~li~°i-"~~~~~ 1'!l~ifi~~~'i>at:J~~~m7~~~'f{l~s+?;;:~~r~1~~~ ~E~ffic'5~~'r';j\'1~~'Aa~~L~.&:~l."~~~ugi&1~·E~~1~rc,~ro~e
                                         1                0                                                                 0                                                    1

  STANDARD CONDITIONS OF C~RIAGE FOR DETAILS. The Warsaw Convention provides specific written claims procedures for damage, delay or non·dellvery of your shipment. Moreover, the interpretation and operation of the
  Warsaw Convention's claims provisions may vary In each country. Refer to the Convention to determine the claims perfod for your shipment. The right to damages against us shall be extinguished unless an action is brought within two
  years, as set forth in the Convention. FedEx Is not obllgated to act on any claim until all transportation char9es have been paid. The clalm amount may not be deducted from the transportation char~es. If the recipient accepts the
  ~~~~:~~~~~~~~n~:~gr f~lP~':o~~eMANtgA~~~YTI~~1~s!r!~~ :~~ ~~~~!~~~~~!~~~n~r~:fe~~~~~n ~1~~~ ~~~N1°~8~ bo~~n~~~st~ a%n;~d:irc:~: 1~t!~:~~:r~re~tiee~~!~~s, ~;~~~esnti~~~~a~~~~ o~~~~agrk~~~uTr~~~~ts
                                                                                                                                                       0                 1

  such provisions shall remain In effect as a part of our agreement to the extent that it is not overridden. The Invalidity or unenforceabllity of any provisions shall not affect any other part of ~is Air Waybill. Unless otherwise Indicated,
  FEDERAL EXPRESS CORPORATION, 2005 Corporate Avenue, Memphis, TN 38132, USA, Is the first carrier of this shipment. Email address located at www.fedex.com.




https://www.fedex.com/shipping/shipAction .handle?method=doContinue                                                                                                                                                                                                       1/4
                                                                           Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 27 of 42   :::!:
                                                                                                                                               N
            ORIGIN ID:QNYA (212) 513-3200                                          Ship Date: 27DEC18
            Gustavo Manuela                                                        ActWgt: 20.00 LB
            Holland and Knight                                                     CAD: 109696546/INET4040
            Holland & Knight LLP
            31 W. 52nd Street, 13th Floor
            New York, NY 10019                                                     BILL SENDER
            UNITED STATES, US                                                      EIN/VAT:
         TO Beechwood Re Ltd.                                                                      0000000000
            c/o Global Captive Management Ltd.
                                                                                                     ~"

                                                                                                     'Ell
            Governors Square 23 Lime Tree Bay                                                             Express
            BUILDING 3, GEORGETOWN
             GRAND CAYMAN,
                                                                                            (KY)
                                                                                             AWBL.5.J~
             CAYMAN ISLANDS, KY



~
                                                                                     X5 GCMA
                    I I I II I
Qi
..c
 ca
.....I
 :;                                                                                PKG:BOX
~
c           TRK#     7740 7176 7334                            Form
&:                                                             0430
    '
 Ci>
 C)
            PM
 ca         INTL PRIORITY
 c
 ca      REF: 148001-00003
~
 a.      DESC1:Legal Documents
:c       DESC2:
(/)
         DESC3:
w
 x       DESC4:                                                                                                        >-
                                                                                                                       ll.
1:l
 Q)
         EEi: NO EEi 30.37(a)                                                                                          0                        Q)
                                                                                                                                                ::::l
LL                                                                                                                     0                       .!:
         These ilems are controlled by the U.S. Government·and authorized for export
         only to the country of ullimate destinationforus.e by the ultimate consignee
                                                                                                                       w
                                                                                                                       w             .         c0
         or end-user(s) herein identified. They may not be resold, transferred, or
         otherwise dsposed of, to any other country or to any person other than the
                                                                                                                       z
                                                                                                                       (!)         -~          (.)
                                                                                                                                                0
                                                                                                                                               1:l
         authorized ultimate consignee or end-user[s). eithefin their original form or                                 -CJ)        E
                                                                                                                                   a.           II
         after being incorporated into other items. without first obtaining approval                                   z
                                                                                                                       0
                                                                                                                                   ·-
                                                                                                                                   ..c
                                                                                                                                               1:l
                                                                                                                                                0
         from the U.S. government or as otherwise authorized by U.S. law and regulations.                                                      ..c
                                                                                                                       0           ~           Ci)
                                                                                                                               . ::::l
         COUNTRY MFG: US                                                     SIGN: Gustavo Manuela                     C      Q) 0              E
                                                                                                                       z      c >.             ('-·
         CARRIAGE VALUE: 0.00 USO
         CUSTOMS VALUE: 0.00 USO
                                                                             T/C: S 010054400
                                                                             D/f: R
                                                                                                                       :c::,g                   Q)
                                                                                                                                               =cc
                                                                                                                       w ca -
                                                                                                                       IXl    c ·;:.;           ca
                                                                                                                                               ..c
                                                                                                                       w ~!E                    c
                                                                                                                       O ·c ro                  0
                                                                                                                       <   0 "O
         The Montreal or Warsaw Convention may apply and will govern and in most
         cases limil the liabilily of Federal Express for loss or delay of or
         gg~r~~f i~ {~~i~~~~~ent Subject to the conditions of the
                                                                                                                       _J ..c c
                                                                                                                       n. a> ro
                                                                                                                       w:S..c
                                                                                                                       CJ)    C) (.)
                                                                                                                                               l:c
                                                                                                                                               ~
                                                                                                                       ci::c5                  C)
                                                                                                                        w _Q a.                c
         FEDEXAWB COPY - PLEASE PLACE IN POUCH                                                                          -' ro e>               ·o..
                                                                                                                     .. ll.a>c                  a.
                                                                                                                    Ci) 1 Cl"(i
                                                                                                                    ..c...._caa.
                                                                                                                                               :c
                                                                                                                     ro,... a..-
                                                                                                                    -;;; ~-g-lii               ~0
                                                                                                                    :c 0 c .!:                  (.)

                                                                                                                                                x
                                                                                                                    ;,m "§.a>                   Q)
                                                                                                                                               1:l
                                                                                                                    .!: 3::   {ij

                                                                                                                                               1
                                                                                                                              Q)
co                                                                                                                  c:<..c-
~

0
                                                                                                                    ·§.x;          ~
N                                                                                                                   ,_W(5   ..!!!
;::::                                                                                                                a>Cu..c...
                                                                                                                    <i= w . .                   c,;
~                                                                                                                   <(U..~N                     a.
N                                                                                                                                              :t:::
                                                                                                                                               ..c
                                                                         Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 28 of 42
          ORIGIN ID:QNYA (212) 513-3200                                           Ship Date: 27DEC18
          Gustavo Manuela                                                         ActWgt 20.00 LB
          Holland and Knight                                                      CAD: 109696546/INET4040
          Holland & Knight LLP
          31 W. 52nd Stree~ 13th Floor
          New York, NY 10019                                                      BILL SENDER
          UNITED STATES, US                                                       EINIVAT:
       TO Beechwood Re Ltd.                                                                       0000000000
          c/o Global Captive Management Ltd.                                                        ~0


                                                                                                    ml!
          Governors Square 23 Lime Tree Bay                                                          Express
          BUILDING 3, GEORGETOWN
           GRAND CAYMAN,
           CAYMAN ISLANDS, KY                                                              (KY)
                                                                                            AWB                =;


                                                                                   X5 GCMA
                                                                                  PKG:BOX

          TRK#     77 40 7176 7334                           Form
                                                             0430
a;        PM
Cl
ro
c         INTL PRIORITY
ro     REF: 148001-00003
~
0.     DESC1 :Legal Documents .
:;::   DESC2:
(j)
       DESC3:
x      DESC4:
w
u
Q)
       EEi: NO EEi 30.37(a)                                                                                                                   Q)
                                                                                                                                              ::i
IL                                                                                                                                            c
       These items are controlled by the U.S. Govern ment and authorized for export                                                          ~
       only to the country of ultimate destination for use by the ulli mate consignee                                                         0
       or end-user(s) herein identified. They may not be resold. transferred. or                                                             ()
                                                                                                                                              0
       otherwise disposed of. to any other coun!Jy or to any person other than the                                                           u
       authoriz ed ulti mate consignee or end-user(s). either in their original form or                                                       II
       alter being incorporated into other nerris. without first obtaining approval                                                          u
                                                                                                                                              0
       from the U.S. governm ent or as otherwise authorized by U.S. law and regulations.                                                     £
                                                                                                                                             Ci)
       COUNTRY MFG: US                                                     SIGN: Gustavo Manuela                                              E
                                                                                                                                             <'-·
       CARRIAGE VALUE: 0.00 USD                                            T/C: S 010054400                                                   Q)

       CUSTOMS VALUE: 0.00 USD                                             D/T: R                                                            '5
                                                                                                                                              c
                                                                                                                                              ro
                                                                                                                                             ..c::
                                                                                                                                              c
                                                                                                                                              0

       The Montreal or Warsaw Convention may apply and l'lill govern and in most
       cases Ii mil the liabilily of Federal Express for loss or delay of or
       &g~r~g[ ci~ y~~~~~~'is~enl Subject to the conditions of the
                                                                                                                                             i
                                                                                                                                             :;::
                                                                                                                                             ~
                                                                                                                                             Cl
                                                                                                                                             c
       FED EX AWB COPY - PLEASE PLACE IN POUCH                                                                                               ·a.
                                                                                                                                              0.
                                                                                                                                             :;::
                                                                                                                                             ~
                                                                                                                                              E
                                                                                                                                              0
                                                                                                                                              u
                                                                                                                                              x
                                                                                                                                              Q)
                                                                                                                                             u



                                                                                                                                             Ic,;
                                                                                                                                              0.
                                                                                                                                             :t:::
                                                                                                                                             £
                                                                            Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 29 of 42   :::!:
                                                                                                                                                -.:t
           ORIGIN ID:QNYA (212) 513-3200                                           Ship Date: 27DEC18
           Gustavo Manuela                                                         ActWgt 20.00 LB
           Holland and Knight                                                      CAD: 109696546/INET4040
           Holland & Knight LLP
           31 W. 52nd Stree~ 13th Floor
           New York, NY 10019                                                       BILL SENDER
           UNITED STATES, US                                                        EIN/VAT:
        TO Beechwood Re Ltd.                                                                        0000000000
           c/o Global Captive Management Ltd.                                                         ~~


                                                                                                      mJI
           Governors Square 23 Lime Tree Bay                                                           Exp1ess
           BUILDING 3, GEORGETOWN
            GRAND CAYMAN,
            CAYMAN ISLANDS, KY                                                               (KY)
                                                                                              AWB                ::;
~
a;                                                                                   X5 GCMA
                                  II
.c
<ll
_J
.....
::l                                                                                 PKG:BOX
~
c          TRK#     77 40 7176 7334                            Form
&:                                                             0430
    '
~
Cl
           PM
<ll
c          INTL PRIORITY
<ll
~
        REF: 148001-00003
0..     DESC1 :Legal Documents
:c      DESC2:               .
en      DESC3:
x
w       DESC4:                                                                                                               >
                                                                                                                             a..
-0
Q)
        EEi: NO EEi 30.37(a)                                                                                                 0                   Q)
                                                                                                                                                 ::l
LL                                                                                                                           0                  .!:
        These items are controlled by the U.S.. Govern ment and authorized for export                                        w                  c
        only lo the country of ullimale destination for use by the ulli male consignee
        or end-user(s) herein identified. They may not be resold. transferred. or                                            zw         ~
                                                                                                                                          .      0
                                                                                                                                                (.)
        othelWise disposed of. to any other country or to any person other than the                                          (!)         a5      0
                                                                                                                                                -0
        authorized ultimate consignee ·or end-user(s). either in their original form or                                      -           E       II
        after being incorp orated into other.items. without first obtaining approval                                         z
                                                                                                                             "'
                                                                                                                             0
                                                                                                                                        --
                                                                                                                                        0..
                                                                                                                                        .c
                                                                                                                                                -0
                                                                                                                                                 0
        from the U.S. governm ent or as otherwise authorized by U. S. law and regulations.                                                      .c
                                                                                                                             0          ~       <D
                                                                                                                             0      .   ::l      E
        COUNTRY MFG: US                                                      SIGN: Gustavo Manuela                           z     ~g,          C'·
        CARRIAGE VALUE: 0.00 USO
        CUSTOMS VALUE: 0.00 USO
                                                                             T/C: S 010054400
                                                                             Off: R
                                                                                                                             :cw Cii::
                                                                                                                                 =0              Q)
                                                                                                                                                'O
                                                                                                                                                 c
                                                                                                                             mc·x                <ll
                                                                                                                                                .c
                                                                                                                             w ~!E               c0
                                                                                                                             o·c ro

                                                                                                                                                ~
                                                                                                                             <( 0 -0
                                                                                                                             ....] .cc
        The Montreal or Warsaw Convention may apply and .,,,;11 govern and in most                                           a..   Q)   <ll
        cases li mit the liability of Federal Express for loss or delay of or
        g~;:/(J,f 6~ ~~~~~:'rs~ent Subject to the conditions of the         ·
                                                                                                                             w :5 .c            :c
                                                                                                                             " ' Cl (.)         ~
                                                                                                                             ci:c5              Cl
                                                                                                                             w _Q       0..     c
        FED EX AWB COPY - PLEASE PLACE IN POUCH                                                                              -I <ll Cl          ·a.
                                                                                                                                                 0..
                                                                                                                       .. a..aic
                                                                                                                       CD     I   e> ·c_        :c
                                                                                                                       .c >- [ .9:-
                                                                                                                                                 Cl)

                                                                                                                       ..!!! a.. -c .c          E0
                                                                                                                       Cl)   0     Q)   Cl)
                                                                                                                                                 (.)
                                                                                                                       :co c: .s                 x
                                                                                                                       -;, cc "§_ Q)             Q)
                                                                                                                                                -0
                                                                                                                       .!::: 3: Q) {l
co
~

0

~
~
N
                                                                                                                       C:<.c-
                                                                                                                       "§.><:;~
                                                                                                                       ,_Wo ..!!!
                                                                                                                       ai0u..o...
                                                                                                                       <:=   w . .
                                                                                                                       <l'.LL~N
                                                                                                                                                i
                                                                                                                                                ~
                                                                                                                                                 (/)
                                                                                                                                                 0..
                                                                                                                                                .c
        Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 30 of 42



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
MARTIN TROTT and CHRISTOPHER SMITH, as Joint
Official Liquidators and Foreign Representatives of
PLATINUM PARTNERS VALUE ARBITRAGE FUND
L.P. (in Official Liquidation) and PLATINUM
                                                                         Civil Action No. 18-cv-10936-JSR
PARTNERS VALUE ARBITRAGE FUND L.P. (in
Official Liquidation),
                                     Plaintiffs,
                                                                           AFFIDAVIT OF SERVICE
                     -against-


PLATINUM MANAGEMENT (NY) LLC, et al.,

                                            Defendants.
---------------------------------------------------------------------x
STATE OF NEW YORK                          )
                                           ) ss.:
COUNTY OF NEW YORK                         )
Gustavo Manuela, being duly sworn, deposes and says:

1.       I am over 18 years of age, am employed by the firm of Holland & Knight, LLP, 31 W.
52nct Street, New York, NY 10019, am not a party to this action and reside in the County of
Kings, State of New York.

2.      That on Thursday, December 27, 2018, I served a true copy of the Summons in a Civil
Action and Complaint with Exhibits 1-96, by depositing it, properly enclosed in sealed,
postpaid envelope, in an official depository of the United States Postal Service, located within
the State of New York, County of New York, to be delivered by Registered Mail, but the Post
Office advised that the package was over the weight limit and needs to be shipped by Priority
First Class Mail and by Federal Express mail service (label attached) to:

                                             GRD Estates Ltd.
                                            1292 Venables Street
                                          Vancouver, BC V6A 4B4




Not~yJ\ublic
      v           GLENN M. HUZINEC
             Notary Public, State of New York
                     No. 01 HU4873127
              Qualified in Richmond County
               Certified in New York County
            Commission Expires October 6, 20 '). ~
                                                                                                                                                                                                                                                                                         ~                  UNITEDSTJJTES
                                                          Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 31 of 42
                                                                                                                         IEifj POSTJJL SERVICE ®
                                                                                                                                                                                                        USPS Customs Declaration_and Dispatch Note
                                                                                                                                                                                                        • Print in Englis~ usi_
                                                                                                                                                                                                                              ng blue or black in~.
                                                                                                                                                                                                        • Complete all ~l;iADED fields before acceptance.
                                                                                                                                                                                                        ~, S~e ,~he;_P:,i~~C:Y No_t!ce cin the_reverse qt~opy ~-


 ·Full Last Name                 \     . · .•. ' · . ·: <·:'"<             :.' - •· • '·' ··-· '
   ·                   · /v \&- V\ Vl-<: Lcz.
  Business Name/I applicable)
                  (,.-\-· ··-1       lo.... 1.-
                                                     f .
                                                  c vt
                                                                    i\
                                                                    .:._
                                                                                 k;. . •.·k...~ .
                                                                                 ' --. \.'\. \ ?\
                                                                                                                            - ~:                                                                       Total Po~tage/Fees"(U.S.- $)
                                                                                                                                                                                                              , ' · .f , 1 ~.-·; " '\
                                                                                                                                                                                                            · f:rt.f' ·. c-,{1
                                                                                                                                                                                                                                              Insured Value (U.S.$)


                                                                                                                                                                                                       7. Sender's·Emaif Address                                   8. Addressee's Email Address


  Address-2                                                                                                                                                                                            9. Exporter's.Reference Of applicable and known)            10. Exporter's Telephone Of applicable and known)


                                                                                                                                                                                                       11 . Importer's Reference Of applicable and known)          12. Importer's Telephone Of applicable and known)


                                                                                                                                                                                                       13. AES· ITN Pf applicable)                                 14. AES Exemption - NOEEI §(Check one If applicable)
  Full Last Name                                                                                                                                                                                                                                                   D § 30.36     D § 30.37 (a) D                                 § 30.37 (h)

             ..
  Business Name Of applicable)                                                                                                                                '· Addressee's Telephone
                                                                                                                                                                                                                                                                   D § 30.37 (y) D Other
                                                                                                                                                                                                       15. Ucense Number Of applicable) ~~- Ce rtificate Number ·Ofapplicable) 17. Invoice Number (If applicable)
    < 't:>r '/\ 1t':: cJ.-·~·. .I-t,C'-'"
     ( ·-::.::,          •            --    ,_,: •   '·   • 1...-      /
                                                                                  ,_)_   l )
                                                                                         \    (       •
                                                                                                                                                                                                       18. Length (Inches)                    19. Width pnches)                                  20. Height (Inches)
                                                                                                                                                                             ,., . '   ",:.'.


  Address-2                                                                                                                                                       Postal Code                          21 . Restrictions Pl applicable - check all that apply)      Z!--Nondelivery Instructions (Check one)
                                                                                                                                                                  1"              j
                                                                                                                                                                            f Cl ! \                   D Quarantine -                                               D Return to Sender
                                                                                                                                                                      {!(•   0 ,.      0""             0 .Sanitafy/Phytosanitary lnspe~tion                        'o Treat as Abandoned



 EcDitly,i\Z~l~t:~1u~·n\~1i.·, ·l~~::i\c~'D,l.1l~i"l-~a-t1;•,_1
                                                              __ 1.-:• ,.-,•r:_1,;1:;1_1·:,.· .•: .:'.-.• · is111a11.e1/P. 1~01Tli1c·10_1,G1-~1~1·.-.-
                                                                                                                                                     • • •·•. '1·.C1Lo1-~1aitry1r\1:v1.:1t1{1:t1~G1:· "~!;~B"l[1~·'; ?(~ ~;';~;~;f;(~;o;,,~;,.·.·
                                                                                                                                                                                                •• •

 . ~~ugmorynotf lt emC~olm'C~m
. Lll-1--~
   ' G.1.ft
                     9 0     ' ec~., caJi·a11lhSaatampfJPIY-?,; i '·~M-. ~.,c.
                                             9           19 0
                 · · Re't·u':m· e"d' · · . ds_. · :'" .o ···H'u''m
                                                                           ,
                                                                               h'an
                                                                           ' ia·n
                                                                                 0:· ;d-is_.,: ;' Dan
                                                                                            9 0
                                                                                                    ...g· e·;o'u'cs" 'G'-o-od. s· . '' .'. • -~: ·-'~-' ;-:; C , , '.: di;_:::;i
                                                                                                            ,
                                                                                '· ·• an··a·n"Donat·ia· n·: -·: -:'t'h· e . r-c ......        -<··.·: ·'! _;.-·. :,_;. :·" .. _ Vi'.:.,
                                                                                                                                                                                                           I certify the particulars given in this customs declaration are~cgrrecl This package 'd oes
                                                                                                                                                                                                           not contain.any undeclar~ dangerous items; o~ item~_'proftibit_ed by l<:gislatiorf\!.r by
                                                                                                                                                                                                           postal or customs regulations. I-have met all appllcable'.exportf1llng.requirements ui'lder •. ,
   D             0                      8 00  _                                     11                      0 0                                                                                           ·feder~naviail_d 'niQulatiOhs:-t ~       ·.. "   · ;;;_' '"
                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                        :   .~~:.:,; ·-~·F ····_t·;~~-~.:.....:;~~:.\.'   ;;·:    1 · ":.. ~"~~ · ;;·:,




                                                                                                                                                              ·--:~   '·.              ':'"'<



                                                                                                                     6. Total

  PS Form 2976-R, April 2016                                PSN 7530-17·000·7992                                                                         IMPORTANT: This package 'may be opened officially.                                                                                                    4 - Sender's Copy
12/27/2018                                                                                                          FedEx Ship Manager - Print Your Label(s)
                                   Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 32 of 42
                                                                                                                                                                                                                        -i
                                                                                                                                                                                                                        0

                                                                                          ><
                                                                                          D
                                                                                                                  ~-i::0;:s;:
                                                                                                                           'II:


                                                                                                                      .......
                                                                                                                      .......
                                                                                                                                                                              Q~~~
                                                                                                                                                                                gz
                                                                                                                                                                                        6()
                                                                                                                                                                                                        ..,},,




                                                                                                                                                                                                        ""
                                                                                                                                                                                                        <.O

                                                                                                                                                                                                        ""<m
                                                                                                                                                                                                                        G) cnzw::r:::r:00
                                                                                                                                                                                                                        ::0
                                                                                                                                                                                                                           c;;m~ooc::o
                                                                                                                                                                                                                              z~~rrcnc;;
                                                                                                                                                                                                                              G)-<;_,,££~:z
                                                                                                                                                                                                                        CJ cOr-.>ZZ<-
                                                                                                                                                                                                                        m
                                                                                                                                                                                                                           cn::tlZOOo!=:;J
                                                                                                                                                                                                                              -i?'O Ro)>$:: 0
                                                                                                                      ~
                                                                                                                                                                                        80                              en    :i:>zcn::>::§:i:>Z
                                                                                                                                                                                                                              <-<-iz z-<


                                                                                          -<
                                                                                                                                                                                        oc
                                                                                                                      0                                                                                 z               -I    O~::tlc;;;o:;c:i:>

                                                                                                                      a>                                                                    <
                                                                                                                                                                                            m           )>              )> s=offi:S~m
                                                                                                                                                                                                                        -I    ~~      0£
                                                                                                                      00                                                                                OJ                    c(D~~:S

                                                                                          OJ                          .......
                                                                                                                      w
                                                                                                                      .......
                                                                                                                                                                                            ::0
                                                                                                                                                                                            OJ
                                                                                                                                                                                                        r
                                                                                                                                                                                                        m
                                                                                                                                                                                                        en
                                                                                                                                                                                                                        m
                                                                                                                                                                                                                        en
                                                                                                                                                                                                                        r
                                                                                                                                                                                                                              mCW-o
                                                                                                                                                                                                                              rcn-i
                                                                                                                                                                                                                              )> ::r:
                                                                                                                                                                                                                                 "Tl
                                                                                                                                                                                                                                        r::>
                                                                                                                                                                                                                                        ~




                                                                                          ~
                                                                                                                                                                                                                                 r       <..n
                                                                                                                                                                                            ()                                   0       w
                                                                                                                                                                                                                                                 ~


                                                                                                                      ~
                                                                                                                      0                                                                     <           en              -I
                                                                                                                                                                                                                        CJ
                                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                   ;;()
                                                                                                                                                                                                                                         w
                                                                                                                      .......                                                           JJ 0)           -I                                       ""
                                                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                                 0
                                                                                                                                                                                        '+l)>           ::0
                                                                                                                                                                                        :;;::~          m
                                                                                                                                                                                        §OJ             m
                                                                                                                                                                                        ~~              -I
                                                                                                                                                                              0
                                                                                                                                                                              m         8
                                                                                                                                                                                        0
                                                                                                                                                                              ,..., 8
                                                                                                                                                                              "1J




                                                                                                                        z
                                                                                         Ill                            -i
                                                                                         ('")                           r-
                                                                                         <:>
                                                                                         )>
                                                                                                  <
                                                                                                  C')                   "'tJ
                                                                                                                        ;:;o


                                                                                                                                                    ~1~ -
                                                                                          -<)>                          0
                                                                                           <~                           ;:;o
                                                                                                                                                                                            ()
                                                                                           ;;a~                         =i        )>
                                                                                                                        -< s                   J182118081502uv
                                                                                                                                                                      9                     ~
                                                                                                                                                                                                 552J2/E4AFIDC/>5




  After printing this label:
  CONSIGNEE COPY· PLEASE PLACE IN FRONT OF POUCH
  1. Fold the printed page along the horizontal line.
  2. Place label in shipping pouch and affix it to your shipment.
  Warning : Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
  additional billing charges, along with the cancellation of your FedEx account number.
  ~~~~~:~~e~f:~tr~~~~'.Tf~~~~ ~ia~~n~H~~~~r~;[c ~! 3,~P~.e~7t~!~~1~~~~~ ~M~~a1: ~~d :u;~nfs~~f·;:~r;x~i r~:~ro~~~~~sE~~~: ~~~Ynlt:~~t~e~~~~~~a!~tr~~~ ~~~::a~~~~~':~~~:~b~~~;~~~aa~~"~r·
                                                                        1      1                        1              0                                                                     5

  Independent contractor who originally accepts the shipment from           ~au. The term "package" means any container or envelope ~at Is accepted by us for dellve'6, Including any such Items tendered by you utillzi~ our automated systems,
  ~~~ ~ed,~~~s~; ~~~1iJ:~ {:: f~: ~~~~ b~~~:r,ll6~~~~ ~:ife~cd:J.e~liP~~~ a~v~e~d:~d~~~~~1 ~~~~i~1~~eudE~si1!~"~ f~;l~~~~i~ia~ ~t.c~~~~~~ ~ yb~~~h~ ~!~l ~~:W:~~~ ~1rn~:~J~~Ya~ ~~:nd:d~~~i~ t:d~~n, as
      0                        1                1                                                                                                      1                          0                                 1              0

  liabillty. For example In the U.S. llab!tlty ls limited to $9.07 per r,ound (20$ per   k~ogram), unless a higher value for carriage Is declared as described below and;r,ou pay any applicable supplementary charges. The Interpretation and
  t~~t~~cik~Nli-f1'CE~s~J~~~~~~~~~:~~~~~~~e~~i ~~~d rae6rc~~~n~~~e~hj~t, 7~ :P:~~~~~Pi!!J~~~~e~o~~~~ti~~eo~~~eee~~~:~ ~~rd~; ~f:~:tion:1 i9a~~ 9~ ~~eG~6d~h~ym~~!~n t~~"~~~)~~ ~ebj!:1ci ::f~~~:~~· :n~AD
                                                                                                                                                                                  0 0

  conditions of the CMR, notwithstanding any other provision of this Air Waybill to       ~e
                                                                                          contrary.         ~or
                                                                                                        those shipments transported solely by road, If a conflict arises between the provisions of the 8MR and this Air Waybill, the terms of the
  CMR shall prevail. LIMITATION OF LIABILITY. If not governed by the Warsaw Convention, the CMR, or other lntematlonal treaties, laws, other government regulations, orders, or requirements, FedEx's maximum llabillty for damage,
  loss, delay, shortage, mis-delivery, nondelivery, misinformation or fa!lure to provide Information In connection with your shipment Is limited by this Agreement and as set out in the terms and conditions of the contract of carriage. Please
  refer to the contract of carriage set forth In the applicable FedEx Service Gulde or Its equlvalent to determine the contractual limitation. FedEx does not provide cargo llablllty or all-risk insurance, but you may pay an additional charge
  for each additional U.S. $100 (or equlvalent local currency for the country of or1t~ of declared value for carriage. If a higher value for carri~e Is declared and the additional cha~e Is paid, FedEx's maximum liability will be the lesser of
  ~;~;~~~~~~~,~~ ~ca~~~\5~rH"E~~1gtR'~~~\,~rJN2~scr~i~~~ IN"c°i:J~~~YB~E~J!Ci~~b'~~Tg~SL~~l;jc!o :lo~ ~~~ti~~)SO~~~~'i~~3l~E.JJi:~E 6~ETCHTE l~~l~~~WiFsrg~~~.WHETHER OR
                                                                                                                                                0                                                0

  NOT FEOEX HAO ANY KNOWLEDGE THAT SUCH DAMAGES MIGHT BE INC~RRED. FedEx won't be liable for your acts or omissions, lncludlng but not limited to Incorrect declaration of cargo, improper or Insufficient packaging ,
  securing, marking or addressing of the shipment, or for the acts or omissions of the recipient or anyone else with an Interest In the shipment or violations by any party of the terms of this agreement. FedEx won't be liable for damage,
  loss, delay, shortage, mis-delivery, non-delivery, misinformation or failure to provide Information In connection with shipments of cash, currency or other prohibited Items or in Instances beyond our control, such as acts of God, perils of
  ~=k~,~~:,~n~~~~~~r~s~~~~:~f:~~~~fM~~so ~ ~~M~~S=dE6Rs~~LA~.~'frg~~~· ~0~~ss°£ ~~ 1N5:FfiT~~~a~O~~T~IN ~~'F-OC¥si-IME ll~1~;~ ~E~ffi6~~\~W1~~~~~r.~~Le~~~~~~E~~1r!~~~[.'o~e
                                                          0                                                                            0                   1                      1

  STANDARD CONDITIONS OF            C~RIAGE FOR DETAILS. The Warsaw Convention provides specific written claims procedures for damage, delay or non-delivery of your shipment. Moreover, the Interpretation and operation of the
  ~~~~~scs~~f~~~~·~~ab~~~!~~~~~i~:l'~1~8n~t1 ~~~~e~~6~ ~~f:~~ c~f:ncu ntil~Wi~~~~P~~=fj'6'~n~h~re ~a~~:t~~~~ ~ :1a~n,:h~iai~~tm:~t"~~~t~:ta~a3:Ju~~:~nt:,~sth~a:e~~;~~5~~~h~ru~:.s~ :,~ ~~fp1~~tb.i°~~~:s~~ln two
                                                                                   0       0                                               0

  shipment without noting any damage on the delivery record, FedEx will assume the shipment was dellvere91n good condition. In order for us to consider a claim for damage, the contents, original s~lpping carton and packing must be
  made available to us for Inspection. MANDATORY LAW. Insofar as any provision contained or referred to in this Air Waybill may be contrary to any applicable International treaties, laws, government regulations, orders or requirements
  such provisions shall remain In effect as a part of our agreement to the extent that it Is not overridden. The lnvalldfty or unenforceabllity of any provisions shall not affect any other part of this Air Waybill. Unless otherwise Indicated,
  FEDERAL EXPRESS CORPORATION, 2005 Corporate Avenue, Memphis, TN 38132, USA, Is the first carrier of this shipment. Email address located at www.fedex.com.




https://www.fedex.com/shipping/shipAction .handle?method=doContinue                                                                                                                                                                                   1/4
                                                                           Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 33 of 42   ~
                                                                                                                                               N
           ORIGIN ID:QNYA (212) 513-3200                                           ShiJl Date: 27DEC18
           Gustavo Manuela                                                         ActWgt 20.00 LB
           Holland and Knight                                                      CAD: 109696546/INET4040
           Holland & Knight LLP
           31 W. 52nd Street 13th Floor
           New York, NY 10019                                                      BILL SENDER
           UNITED STATES, US                                                       EIN/VAT:
        TO GRD Estates Ltd.                                                                        (000) 000-0000
                                                                                                      ~0

                                                                                                     'Ell
            1292 VENABLES STREET                                                                       Express


            VANCOUVER, BC V6A484
                                                                                            (CA)
                                                                                             AWBl.!::J~
            CANADA, CA


:§:
Qi
.n
 Ctl
                                                                                     XQYBYA
_J

 :;                                                                                PKG:BOX
~
c
·;::       TRK#     7740 68737107                             Fonn
Q..                                                           0430
  '
 Qi
 Ol
           AM
 Ctl
 c         INTL PRIORITY
 Ctl
:::::   REF: 148001-00003
 a.     DESC1 :Legal Documents .
:.c     DESC2:            .
en      DESC3:
x
w       DESC4:                                                                                                            >-
                                                                                                                          II..
"Cl
 Q)
        EEi: NO EEi 30.36                                                                                                 0                    Q)
                                                                                                                                               :J
u..                                                                                                                       0                    c
        These items.are controlled by the U.S. Government and authorized for export .                                     w                    ~
        only to the country of ultimate destination for use by the ultimate corsignee
        or end-user(s) herein identified. They may not be resold. transferred. or                                         zw           ~
                                                                                                                                           -   0
                                                                                                                                               0
        otherwise disposed of•.to any other country or to any person other than the                                       C>           5j      0
                                                                                                                                               "Cl
        authorized .ultimate consignee ·or end-user(s). either in their original form or                                  u;           §_       II
        after being irx:orporated into other items. without first obtaining approval                                      z
                                                                                                                          0
                                                                                                                                       --
                                                                                                                                       .r.
                                                                                                                                               "Cl
                                                                                                                                               0
        from the U.S. government or as otherwise authorized by U.S. law and reg·ulations.                                                      .r.
                                                                                                                          0            ~       a:;
                                                                                                                          Q        . :J        E
        COUNTRY MFG: US                                                     SIGN: Gustavo Manuela                         z :g g,
                                                                                                                          :cw =
                                                                                                                                               ('·
        CARRIAGE VALUE: 0.00 USO                                            T/C: S 010054400                                                   Q)
                                                                                                                                               '6
        CUSTOMS VALUE: 1.00 USO                                             D/T: R                                            cu::     0
                                                                                                                                               c
                                                                                                                          mc·x                 Ctl
                                                                                                                                               -c:c
                                                                                                                          w 2ie
                                                                                                                          o ·c ca              0

                                                                                                                                               ~a.
                                                                                                                          <( 0 "Cl
                                                                                                                          ...J .C c
        The Montreat or Warsaw Convention may apply and will govern and in most                                           II.. Q) Ctl
        cases limit the liability of Federal Express for toss or delay of or
        &g:;itr~f ~~ ~~~~~~~~enl Subject to the conditiors of the
                                                                                                                          w£.c
                                                                                                                          Cl) Ol 0
                                                                                                                                               :.c
                                                                                                                                               ~
                                                                                                                          <cg
                                                                                                                          w .2 a.
                                                                                                                                               Ol
                                                                                                                                               c
        FED EX AWB COPY - PLEASE PLACE IN POUCH                                                                             ..J ctl Ol         ·a.
                                                                                                                                                a.
                                                                                                                    .:....: II.. ~ . S         :.c
                                                                                                                    ~            (tl   §:      U)
                                                                                                                       >-
                                                                                                                           I
                                                                                                                    Ctl      a..-              "E0
                                                                                                                    -  II.. "C .r.
                                                                                                                     uiOwui                    0
                                                                                                                    :.coc: .s                   x
                                                                                                                    ;,co.§. Qi                 Q)
                                                                                                                                               "Cl
                                                                                                                    .s 3:: Q) {]
<Xl
~

0
N
r::
£::!
N
                                                                                                                    C:<.r.-
                                                                                                                    ·§.x;
                                                                                                                    ~WoJ!!
                                                                                                                    wCu..a..
                                                                                                                    ~~~N
                                                                                                                                       ~
                                                                                                                                               i
                                                                                                                                               ~
                                                                                                                                                VJ
                                                                                                                                                a.
                                                                                                                                               .r.
                                                                       Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 34 of 42
         ORIGIN ID:QNYA (212) 513-3200                                         Ship Date: 27DEC18
         Gustavo Manuela                                                       ActWgt: 20.00 LB
         Holland and Knight                                                    CAD: 109696546/INET4040
         Holland & Knight LLP
         31 W. 52nd Street, 13th Floor
         New York, NY 10019                                                    BILL SENDER
         UNITED STATES, US                                                     EIN/VAT:
      TO GRD Estates Ltd.                                                                      (000) 000-0000
                                                                                                 ~·~


                                                                                                 m:ll
          1292 VENABLES STREET                                                                         Express



          VANCOUVER, BC V6A484
          CANADA, CA                                                                    (CA)
                                                                                         AWB                     =;


                                                                                 XQYBYA
                                                                               PKG:BOX
                  I 11                         I
         TRK#     77 40 6873 7107                          Form
                                                           0430
Q;
Cl
         AM
ro       INTL PRIORITY
c
ro    REF: 148001-00003
:2:
0..   DESC1:Legal Documents
:c    DESC2:
Cf)
      DESC3:
><    DESC4:
w
"C
(])
      EEi: NO EEi 30.36                                                                                                                     (])
                                                                                                                                            :::i
lL                                                                                                                                          c
      These items are.controlled by the U.S. Government and authorized for export                                                          ~
      only to the countiy of ultimate destination·for use by the ultimate consignee                                                        0
      or end-user(s) herein identified. They may not be resold. transferred, or                                                            0
                                                                                                                                            0
      otherwise dsposed of; to any other country or to any person other than the                                                           "C
      authorized ultimate consignee or end-user(s), either in their original form or                                                        II
                                                                                                                                           "C
      after being incorporated into other items, without first obtaining approval                                                           0
      from the U.S..government or as otherwse authorized by U.S. law and regulations.                                                      .r:
                                                                                                                                           Q)
      COUNTRY MFG: US                                                    SIGN: Gustavo Manuela                                              E
                                                                                                                                           C'·
      CARRIAGE VALUE: 0.00 USD                                           T/C: S 010054400                                                   (])

      CUSTOMS VALUE: 1.00 USD                                            D/T: R                                                            =oc
                                                                                                                                            ro
                                                                                                                                           ..c::;
                                                                                                                                             c
                                                                                                                                            0

      The Montreal or Warsaw Convention may apply and will govern and in most
      cases .limit the liability of Federal Express for Joss or delay of or                                                                ~
                                                                                                                                           :c
      &~iilr8J,f ~~· r~~~:S:rs~ent Subject to the condffi ons of the                                                                       -!!!
                                                                                                                                            Cl
                                                                                                                                            c
      FED EX AWB COPY - PLEASE PLACE IN POUCH                                                                                              ·a.
                                                                                                                                            0..
                                                                                                                                           :c
                                                                                                                                           -!!!
                                                                                                                                            E
                                                                                                                                            0
                                                                                                                                            0

                                                                                                                                            ~
                                                                                                                                           "C




                                                                                                                                           JUi
                                                                                                                                            0..
                                                                                                                                           :)::j
                                                                                                                                           .r:
                                                                          Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 35 of 42   ~
                                                                                                                                              '<!"
          ORIGIN ID:QNYA (212) 513-3200                                           Ship Date: 27DEC18
          Gustavo Manuela                                                         ActWgt 20.00 LB
          Holland and Knight                                                      CAD: 109696546/INET4040
          Holland & Knight LLP
          31 W. 52nd Street, 13th Floor
          New York, NY 10019                                                      BILL SENDER
          UNITED STATES, US                                                       EIN/VAT:
       TO GRD Estates Ltd.                                                                        (000) 000-0000
                                                                                                    ~-~


                                                                                                    'Ell
           1292 VENABLES STREET                                                                           Express


           VANCOUVER, BC V6A484
                                                                                           (CA)
                                                                                            AWBLEJ~
           CANADA, CA



~
Qi
.c
 ct!
                                                                                   XQYBYA
__J
 '-
 :J                                                                               PKG:BOX
~
c         TRK#     7740 6873 7107                            Form
ct                                                           0430
 a;
 Cl
          AM
c
 ct!      INTL PRIORITY
 ct!
::2:   REF: 148001-00003
 0..   DESC1:Legal Documents
i:     DESC2:            .
(/)
       DESC3:
x
w      DESC4:                                                                                                             >-
                                                                                                                          ll.
-0
Q)
       EEi: NO EEi 30.36                                                                                                  0                    Ql
                                                                                                                                              :J
u.                                                                                                                        0                    c
       These items are controlled by the U.S. Government and authorized for export                                        w                   ~
       only lo.!he country of ultimate destination for use by the ultimate consignee                                      w              .     0
                                                                                                                                              ()
       or end-user(s) herein identified. They may not be resold, transferred, or
       olherwse dsposed of. to any other country or to any person other than the
                                                                                                                          z
                                                                                                                          Cl         -~        0
       authorized ultimate consignee or end-user(s). either in their original form or                                     -           E       -0
                                                                                                                                               II

                                                                                                                          0z         ·-
       after being incorporated into other items, without first obtaining approval                                        "'          0..     -0
                                                                                                                                     .c       0
       from the U.S. ·government or as otherwise authorized by U.S. law and regulations.                                                      .r:
                                                                                                                          0          !'.'.    Q)
       COUNTRY MFG: US                                                     SIGN: Gustavo Manuela
                                                                                                                          a . ::i             E
                                                                                                                          z~~                 C"-·
       CARRIAGE VALUE: 0.00 USD                                            T/C: S 010054400                                                    Ql
       CUSTOMS VALUE: 1.00 USD                                             D/T: R                                         ifi ~ .8            '6
                                                                                                                                               c
                                                                                                                          me~                  ct!
                                                                                                                                              .r:
                                                                                                                          w ~ij:;              c
                                                                                                                          o ·c  ct!            0


                                                                                                                                              ~
                                                                                                                          <( 0 -0
                                                                                                                          _J    .c   c
       Th.e Montreal or Warsaw Gonvention may apply and will govern and in most                                           ll.   Q)   ct!
       cases limit the liabilily of Federal Express for loss or delay of or                                               w:E.c
       g~~r8J,f ~~~~~~~~~~en! Subject lo the conditions of the
                                                                                                                                              i:
                                                                                                                                              ~
                                                                                                                          " ' Cl (.)
                                                                                                                          <(
                                                                                                                          w
                                                                                                                                c    5
                                                                                                                                _Q 0..
                                                                                                                                               Cl
                                                                                                                                               c
       FEDEXAWB COPY- PLEASE PLACE IN POUCH                                                                               __. ct! Cl          ·a.
                                                                                                                                               0..
                                                                                                                    " ll.       Q)   c
                                                                                                                    (i)    I    C)"Q_         i:
                                                                                                                    ~ >-        2..9-         ~
                                                                                                                    -;;; g,-g {ii             E
                                                                                                                                               0
                                                                                                                    :c: o c: .!:
                                                                                                                                               (.)


                                                                                                                    -;co-~ a;
                                                                                                                                               x
                                                                                                                                               Ql
                                                                                                                                              -0
                                                                                                                    _!:: 3: ~


                                                                                                                                              I
                                                                                                                                Q)

IX>                                                                                                                 c:e:a:.c-
~

0
                                                                                                                    ·~><~ ~
                                                                                                                    ._W(5.!!!
~                                                                                                                   aiCu.n.
r--                                                                                                                 ¢::   w . .                Ui
~                                                                                                                   <(LL~N                     0..
N                                                                                                                                             ~
                                                                                                                                              .r:
          Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 36 of 42



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------x
 MARTIN TROTT and CHRISTOPHER SMITH, as Joint
 Official Liquidators and Foreign Representatives of
 PLATINUM PARTNERS VALUE ARBITRAGE FUND
 L.P. (in Official Liquidation) and PLATINUM
                                                                               Civil Action No . 18-cv-10936-JSR
 PARTNERS VALUE ARBITRAGE FUND L.P. (in
 Official Liquidation),
                                      Plaintiffs,
                                                                                 AFFIDAVIT OF SERVICE
                       -against-


 PLATINUM MANAGEMENT (NY) LLC, et al.,

                                                 Defendants.
 ---------------------------------------------------------------------x
 STATE OF NEW YORK     )
                       ) SS.:
 COUNTY OF NEW YORK    )




 Gustavo Manuela, being duly sworn, deposes and says:

 1.       I am over 18 years of age, am employed by the firm of Holland & Knight, LLP, 31 W.
 52nct Street, New York, NY 10019, am not a party to this action and reside in the County of
 Kings, State of New York.

 2.     That on Friday, December 28, 2018, I served a true copy of the Summons in Civil
 Action and Complaint with Exhibits 1-96, by Federal Express Overnight Mail (label attached)
  Properly addressed to:

                                                    Bernard Fuchs
                                                  c/o Kim S. Juhase
                                              Novak Juhase & Stern, LLP
                                             200 Sheffield Street, Suite 205
                                               Mountainside, NJ 07092




o tary     Public          V
          GLENN M. HUZINEC
     Notary Public, State of New York
            No. 01 HU4873127
      Qualified in Richmond County
      Certified in New York County
   Commission Expires October 6, 2CfJ... ~
12/28/2018                                                         FedEx Ship Manager - Print Your Label(s)
                    Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 37 of 42
                                                                                                                                        -I
                                                                                                                                        0
                                                                                                                            I'.)
                                                                                                                                   Z:A
                                                                                                                            C>
                                                                                                                            C>     o-
                                                                                                                                   <s:
                                                                                                                            (/)    )> (/)
                                                                                                                            :::c
                                                ;s=:;                                                                       ,,,, "~
                                                                                                                            m c.... c
                                                                                                                                 c :::c
                                                CD                                                                          m ~~
                                                                                                                            r
                                                                                                                            CJ     (/) m
                                                0                                                                           (/)
                                                                                                                                   m

                                                )>
                                                                                                                            -I
                                                                                                                                   "°
                                                                                                                            ;::o (/)
                                                                                                                            m -t
                                                                                                                            mm
                                                                                                                           ~-I ;::o
                                                                                                                           (/) ~z
                                                                                                                            Cr
                                                                 ""D                                                        -I r
                                                                 :;:o s                                                     m -o             OJ
                                                                                                                                             ;=
                                                                 co                                                                          'm
                                                                                                                                             Cf)

                                                                 :;:o z                                                                      z
                                                                                                                                             0
                                                                 =i                                                                          m
                                                 z               -<     ~                                                                    ::0

                                                 <-              Cc
                                                 C::::           <m
                                                 (/)
                                                                 m      o

                                                                                     (i;ilf~~=
                                                                 :;:o   ~
                                                                 Zo
                                                                 G)     w
                                                                 :::c
                                                                 -t
                                                                        0
                                                                        >            l!!!I
                                                                                      J182118081501uv
                                                                                                        e   -
                                                                                                                     552J21E4AFIDC/15




  After printing this label:
  1. Use the 'Print' button on this page to print your label to your laser or inkjet printer.
  2. Fold the printed page along the horizontal line.
  3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

  Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
  additional billing charges, along with the cancellation of your FedEx account number.
  Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com .FedEx will not
  be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation,
  unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx
  Service Guide apply. Your right to recover from FedEx for any loss , including intrinsic value of the package, loss of sales, income interest, profit,
  attorney's fees, costs, and other forms of damage whether direct, incidental.consequential, or special is limited to the greater of $100 or the
  authorized declared value. Recovery cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g . jewelry,
  precious metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current
  FedEx Service Guide.




https://www.fedex.com/shipping/shipAction.handle?method=doContinue                                                                                          1/1
           Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 38 of 42



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
MARTIN TROTT and CHRISTOPHER SMITH, as Joint
Official Liquidators and Foreign Representatives of
PLATINUM PARTNERS VALUE ARBITRAGE FUND
L.P. (in Official Liquidation) and PLATINUM
                                                                         Civil Action No. 18-cv-10936-JSR
PARTNERS VALUE ARBITRAGE FUND L.P. (in
Official Liquidation),
                                     Plaintiffs,
                                                                           AFFIDAVIT OF SERVICE
                     -against-


PLATINUM MANAGEMENT (NY) LLC, et al.,

                                            Defendants.
---------------------------------------------------------------------x
STATE OF NEW YORK                          )
                                           ) ss.:
COUNTY OF NEW YORK                         )
Gustavo Manuela, being duly sworn, deposes and says:

1.      I am over 18 years of age, am employed by the firm of Holland & Knight, LLP, 31 W.
52nd Street, New York, NY 10019, am not a party to this action and reside in the County of
Kings, State of New York.

2.      That on Thursday, December 27, 2018, I served a true copy of the Summons in a Civil
Action and Complaint with Exhibits 1-96, by depositing it, properly enclosed in sealed,
postpaid envelope, in an official depository of the United States Postal Service, located within
the State of New York, County of New York, to be delivered by Registered Mail, but the Post
Office advised that the package was over the weight limit and needs to be shipped by Priority
First Class Mail and by Federal Express mail service (label attached) to:

                                      Mind, Body & Soul Co., Limited
                                      1112 Wing on Plaza, Mody Rd.
                                      Tsim Sha Tsui East, Hong Kong


Sworn to before me this
2nd d
    ~  f January, 20Jt9

       .
           et'-'- """ -.
                       I   \
Not,ir Public
   I

              GLENN M. HUZINEC
         Notary Public, State of New York
                No. 01 HU4873127
          Qualified in Richmond County
          Certified in New York County
       Commission Expires October 6, 20 Q. ~
                                                                                                                                                                                                                                                                    ii::!!!J!!!I UNITED ST/J.TES
                                                                                                                  l!iill POST/J.L SERVICE@
                                                   Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 39 of 42
                                                                                                                                                              USPS Customs Declaration and Dispatch Note
                                                                                                                                                              • Prihti~ ~n~l~~h,·us.ing Plue or blac~ ink. ' _ .
                                                                                                                                                              • Compl_efe a.11 .~HJ\D~Dfields _before acceptanc~ .
                                                           111111111111
                                                                                                                                                                                                                                            --
                                                                                                                                                              ll!,$ee
                                                                                                                                                              ~.,:::>
                                                                                                                                                                       Jhe Priv_acy Notice
                                                                                                                                                                    , ' - . , ·-. ,,/ ....,, I• . '
                                                                                                                                                                                                              on the
                                                                                                                                                                                                    . ·-· - "<""   .
                                                                                                                                                                                                                     reverse    of qopy,4 ..
                                                                                                                                                                                                                         '·-· • ·-- . . ·. ._.·,_,

                                                             CH059458935US



                                                                                                                                                             Total Postage/Fees (U.S. $)                    Insured.Value (U:S. )                                             Insured Fee (U.S.
                                                                                                                                                                         ,~74·            ./"
                                                                                                                                                                         ~;or ' '. -~· ·~ {.
                                                                                                                                                                                        . ..
I                                                                                                                                                                              .. /
                                                                                                                                                            · 7. Sender's Email Address                                                8. Addressee's Email Address


                                                                                                                                                             9. Exporter's .Reference ~f applicable and known) ,.                      10. Exporter's Telephone ~f applicable and known)


     City               '                                                                                                                                                                                                              12. Importer's Telephone Uf applicable and known)

                .-·f. ,J..r~ L~
     full Last ~arne
                                        ..                                                                                                                                                                                             14. AES Exemption - NOEEI §(Check one If applicable)
                                                                                                                                                                                                                                       D § 30.36 El § 30.37 (a) D § 30.37 (h)
           {.
                /
              () .                                                                                                                                                                                                · D § 30.37(y). D Other
     Business Name                                                                                                                                           15. Licen.se Nu.mber ~/.applicable) 16. Certificate Number (If applicable) 17. Invoice Number ~/applicable)
        l   \       •       ,,.{

       1\:\, i 1•..
    \t\ddress-1                                                                                                                                              18. Length (Inches)                            19. Width ~nches)                                                 20. Height    ~nches)


            irr1 :
                                                                                                                                                             21 . Restrictions Uf applicable - check all that apply)                   22. Nondelivery Instructions (Check one)
                                                                                                                                                             D Quarantine                                                              D Return to Sender
                                                                                                                                                             D Sanitary/Phytosanitary Inspection                                     · D Treat as Abandoned
                                                                                                                                                                • .Sendet's.Signatui:e and;Date. . . . ·'.:                                                                                                        ._ ,..



                                                                                                                                                              , .[,~~Jt1f~r.~r:£.:;;;odo¥~. ~~,;.~~a4::
                                                                                                                                                                                                                                                                                                                         1



    . 1. Category oiltemsJCheC.1 afltha(apply~;.Jir:\ :.; .• _'\: .,, ,.~ ''<•i·;·.r:,•.S-: ;c:t:..;f;i-:1 .    :;'.'.u·· 1 ; <';        :;:o
                                                                                                                                                                  no!. conta!r. an~• undecla.r ed dangerou~ ite.ms, '.or· ite_~~. _ prp_hi_b~e~ by leglSlatiOli.Of...b~ ,
    · [SJ(pocument D Commercial s.ample [] Merchandise D Dangerous (3oods :                              · ··       .     ·         ·.                  .
    _·o .Gitt                      EJ'RetumeJ Go6d~·-~~<to:·H L~ah1tarl~~ Doh~ti6n-; D'<Jthe~?f;n         ~-if·~'~it'~·t:~·~.. -; -~>~··:jr:t   Y<·,,-;:
                                                                                                                                                  1
                                                                                                                                                                  p9stillo. r;l:IJ~~l>!ll.~ ~e9!'!'!.lio,n ~; I h~v~ 111e~~ll ap·P,.li,ca!>.)~...~lfllllrl
                                                                                                                                                                                                                                                        .,.-f· i. l.in~ i'l!.!luire.i;rients ur1d~r..~
                                                                                                                                                                                                                                                                                                     . '!:....
                                                                                                                                                  •
                                                                                                                                                    1
                                                                                                                                                                 federal law~ and regulat1q11s.                .~   ' · ······-":.-· ~- >   _· •-:'·~>·'+<   "'.- :-:-·,   t._;...~.~ .:··: ~--- . --' ~. . ·':; t:''\;':·
                                                                                                                                         ' 5. Value (Ea)     For Business Maiiers, for items in Block 2 {it the information is knowriF ! F{l!;fi.'Jt.·l"y1r;~·- ·           .~ i;                             ·' ,
                                                                                                                                                             24: HS.Tariff Number                                   25. Count of 0 ri · in              -:-~' '"'· ·,.,, ··,i.. ,




                                                                              · 6. Total
                                                                                                                               0
    j PS Form 2976-R, April 2016                    PSN 7530-17-000-7992                                 IMPORTANT: Thi's' package may be opened officially.                                                                                                                            4 - Sender's ·copy
12/27/2018                                                                                               FedEx Ship Manager - Print Your Label(s)
                                 Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 40 of 42




                                                                                                                                                                                                                                   ""Tl
                                                                                                                                                                                                                                   r-
                                                                                                                                                                                               m                                   0
                                                                                                                                                                                                                                   0
                                                                                                                                                                                               t;;                                 ;;o

                                                                                                                                                                                               -I


                                                                                                                                                                                   8                                r, _____
                                                                                                                                                                                   §
                                                                                                                                                                                                                    s
                                                                                                                                                                                                                    -I
                                                                                                                                                                                                                    m
                                                                                                                                                                                                                    C1
                                                                                                            z
                                                                                                            -I
                                                                                   ±
                                                                                   ;:s;::
                                                                                                            I
                                                                                                            ""C




                                                                                                                                               ~f~
                                                                                                            :::0
                                                                                                            0
                                                                                                            :::0
                                                                                                            =i                                                                       -:c
                                                                                                            -<                            J182118081502uv           •                - ~
                                                                                                                                                                                        552J2/E4AF /DC.AS




  After printing this label:
  CONSIGNEE COPY - PLEASE PLACE IN FRONT OF POUCH
  1. Fold the printed page along the horizontal line.
  2. Place label in shipping pouch and affix it to your shipment.
  Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
  additional billing charges, along with the cancellation of your FedEx account number.
  LEGAL TERMS AND CONDITIONS OF FEDEX SHIPPING DEFINITIONS. On this Air Waybill, "we", "our", •us", and •FedEx" refer to Federal Express Corporation, its subsidiarfes and branches and their respective employees, agents,
  and Independent contractors. The terms "you" and "your" refer to the shipper, Its employees, princ!pals and agents. If your shipment originates outside the United States, your contract of carriage is with the FedEx subsidiary, branch or
  Independent contractor who origlnally accepts the shipment from ~u. The term "package" means any container or envelope that is accepted by us for delive3, Including any such Items tendered by you utilizing our automated systems,
  ~~~ n~8~~~~s~~ ~~~l'.1~ i'!: f~! ~~~~ig~~vn~~~~~~~ ~~e~cde~.e!;~~~~ a~v~e~dae~~~~~~~~ ~;:~~F~1~~euJE~~si1!~~~~ ~:1~~~~i~ia~1 ~t.c~~~~a~; ~ y~~~~h~0~:~l ~~:W:~~~ ~~~:~J~~Ya~1 ~~:n~:d~~~1~0r:J~~n, as
     0                       1

  Uability. For example in the U.S. liablllty Is limited to $9.07 per pound (20$ per kfiogram), unless a higher value for carriage is declared as described below and~ou pay any applicable supplementary charges. The interpretation and
  ~~i~~i~~~~f1~E~sif;~~~~~~~~:~g~~~~~~b~ ~~~iroeoar%~~n~~~~er!hi~~ ?~ :P~~~g~~P~g~~~ce~o~~~~ti~~eo~~h~eg~~:~ ~~rdt~ )n~:~:Jon:i ~gah~~ g~o~eG~~d~h~m~~~~n(t~~ ~~~)~~x sd~~~J ft~~~~~~- :n~AD
                                                                                                                                                                               0
                                                                                                                                                                                                              ..
                                                           ~e           ~or
  conditions of the CMR, notwithstanding any other provision of this Air Waybill to       contrary.     those shipments transported solely by road, if a conflict arises between the provisions of the CMR and this Air Waybill, the terms of the
  CMR shall prevail. LIMITATION OF LIABILITY. If not governed by the Warsaw Convention, the CMR, or other international treaties, laws, other government regulations, orders, or requirements, FedEx's maximum llabllity for damage,
  loss, delay, shortage, mis-delivery, nondelivery, misinformation or failure to provide information In connection with your shipment is limlted by this Agreement and as set out In the terms and conditions of the contract of carriage. Please
  refer to the contract of carriage set forth In the applicable FedEx Service Guide or Its equivalent to determine the contractual limitation. FedEx does not provide cargo liability or all-risk insurance, but you may pay an additional charge
  for each additional U.S. $100 (or equivalent local currency for the country of origl~ of declared value for carriage. lf a higher value for carriage Is declared and the additional cha(Ne is paid, FedEx's maximum !!ability will be the lesser of
  ~M~~~~~N~l'ALrfN ~2'~5~;J~rH~~~~~~~~\,~tJN~~ c~~J;~~~u 1N~LJ~,~~vs~~E~J!Ci~\fE);'~~Tg~sL!)":~Ma MRl~~ ~~~fi~~> 6~~~~'1~~Wri.Wi:0E 6~E?JE ~~, ~~~~~~itr6i?J~~.WHETHER oR
                                                                       5                                                                   0                   5                           0         1   1

  NOT FEDEX HAD ANY KNOWLEDGE THAT SUCH DAMAGES MIGHT BE INC~RRED. FedEx won't be liable for your acts or omissions, Including but not limited to Incorrect declaration of cargo, improper or Insufficient packaging,
  securing, marking or addressing of the shipment, or for the acts or omissions of the recipient or anyone else with an interest In the shipment or vlolations by any party of the terms of this agreement. FedEx won't be liable for damage,
  loss, delay, shortage, mis-delivery, non-del!very, misinformation or failure to provide Information In connection with shipments of cash, currency or other prohibited Items or in Instances beyond our control, such as acts of God, perils of
                                      1                                                                         0        0                            1                        1                                                                   0
  ~:k~r~~~~~~~~~:~;r~s~6~~~n 1f:~.dt~fM~~soo~ t~M~~DA~A~E~Rs~~LA~~~LLCLA:~~· MU~cfss ~ M~b~ 1~:~W~~~aA~~~iT~IN ~~ffiCTsflME ll~1~S~ tEEfti8U~>T~~1FF~Aa~p[.j6ABl.eE~Eu8E~i·E~~1~~~~ro'ft
  STANDARD CONDITIONS OF          CA~RIAGE FOR DETAILS. The Warsaw Convention provides specific written claims procedures for damage, delay or non-dellvery of your shipment. Moreover, the Interpretation and operation of the
  ~~~~~scs~~f~~~~·t,~ab~~~~~fi~~~~~dEJi~an~t ~bl~~~e~~~~t ~~f:~:0c~~cu0n~~~7ri~~~P~::~n~h~~ ;~a~~~f~~~~ :~1a~Tu:h~iaT~~t~~~~t"~~~t~ita~8J:Ju6f:~n~~st~~~abn~~~~ij~~~~~ru~:.s~ ~~ 8,;~0p~~~tba~2~:s~~in two
                                                     1

  shipment without noting any damage on the delivery record, FedEx will assume the shipment was delivere~ in good condition. ln order for us to consider a claim for damage, the contents, origlnal s~lpping carton and packing must be
  made available to us for Inspection. MANDATORY LAW. Insofar as any provision contained or referred to in this Air Waybill may be contrary to any applicable International treaties, laws, government regulatrons, orders or requirements
  such provisions shall remain In effect as a part of our agreement to the extent that it is not overridden. The invalidity or unenforceablllty of any provisions shall not affect any other part of this Air Wayblll. Unless otherwise indicated,
  FEDERAL EXPRESS CORPORATION, 2005 Corporate Avenue, Memphis, TN 38132, USA, Is the first carrier of this shipment. Email address located at www.fedex.com.




https://www.fedex.com/shipping/shipAction.handle?method=doContinue                                                                                                                                                                                  1/3
                                                                          Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 41 of 42   C')
                                                                                                                                              ;;;;
           ORIGIN ID:QNYA (212) 513-3200                                          Ship Date: 27DEC18
           Gustavo Manuela                                                        ActWgt 20.00 LB
           Holland and Knight                                                     CAD: 109696546/INET4040
           Holland & Knight LLP
           31 W. 52nd Stree~ 13th Floor
           New York, NY 10019                                                     BILL SENDER
           UNITED STATES, US                                                      EIN/VAT:
        TO Mind, Body & Soul Co., Limited                                                       0000000000
           1112, Wing on Plaza
                                                                                                    ~"

                                                                                                    'Ell
           62 Mody Rd.                                                                               Express
           Tsim Slla Tsui East
            Hong Kong,                                                                     (HK)
                                                                                            AWBL.5.J~
            HONG KONG, HK
                                                                                                               ..,

~
a;


                    II
.a
 ro
....J
 ~

 ::i                                                                              PKG:BOX
>?-
c          TRK#     7740 6774 1570                            Form
~                                                             0430
 :u'
 Ol
 ro
 c:        INTL PRIORITY
 ro     REF: 148001-00003
::'!
a.      DESC1 :Legal Documents
:c      DESC2:
(/)
        DESC3:
x
w       DESC4:                                                                                                            >-
                                                                                                                          a..
-0
 Q)
        EEi: NO EEi 30.37(a)                                                                                              0                    Q)
                                                                                                                                               ::i
u.                                                                                                                        (.)                  c:
         These items are controlled by the U.S. Government and authorized for export                                      w                   ~
         only to the country of ultimate destination for use by the ultimate consignee                                    w                    0
         or end-user(s) .herein identified. They may not be resold, transferred, or                                         z      -[ii       u
         otherwise disposed of, lo any other country or to any person other than the                                      C>                   0
                                                                                                                                              -0
         authorized ultimate consignee or end-user(s). either in their original form or                                    -en      E
                                                                                                                                    a.         II

                                                                                                                          0z       ·-         -0
        ·after being incorporated into other items, without.first obtaining approval                                                           0
         from the U.S. government or as otheiwse authorized by U.S. law and regulations.                                           .c         .c
                                                                                                                          (.)       ~         a;
                                                                            SIGN: Gustavo Manuela
                                                                                                                          c .       ::i        E
        COUNTRY MFG: US                                                                                                   z~~
                                                                                                                                 =
                                                                                                                                              ( '·
        CARRIAGE VALUE: o:oo USO                                            T/C: S 010054400                                                   Q)

        CUSTOMS VALUE: 0.00 USO                                             D/T: R                                        :i: .9              '6
                                                                                                                          ~~~                  c:
                                                                                                                                               ro
                                                                                                                          w~~                 -c::
                                                                                                                          0 ·;:: ro            c:
                                                                                                                                               0
                                                                                                                          <( 0 -0
        The Montreal or Warsaw Convention may apply and will govern and in most
        cases lim it the liability of Federal Express for loss or delay of or
        damage to your shipment. Subject to the conditions of the
                                                                                                                          ..J .c c:
                                                                                                                          a.. a> ro
                                                                                                                          w:5.c
                                                                                                                              0
                                                                                                                                              i:c
        contract on the reverse.                                                                                          en
                                                                                                                          <(   °'
                                                                                                                               c: 5
                                                                                                                                              .<e
                                                                                                                                               Ol
                                                                                                                           w .Q a.             c:
        FED EX AWB COPY -PLEASE PLACE IN POUCH                                                                             .J ro °'
                                                                                                                                              ·a.
                                                                                                                                               a.
                                                                                                                     ..:..:a.. ~.5            :c
                                                                                                                     Q)     I    C0: 0.
                                                                                                                     ~    >-     a..9-        .<e
                                                                                                                                               E
                                                                                                                     -;;;~ai'fi5               8
                                                                                                                     :co-c.s
                                                                                                                     -;m .§_CD                 ~
                                                                                                                                              -0
                                                                                                                     .5 3: Q) ~
                                                                                                                     -C<C.c-
CXl
..-
0
~
l'-
N
;;;;
                                                                                                                     ·~x ~ ~
                                                                                                                     ~Wo.!!!
                                                                                                                     a>Cu_c..
                                                                                                                     ~w
                                                                                                                     <(IL...- N
                                                                                                                                  ..
                                                                                                                                              Ju;
                                                                                                                                               a.
                                                                                                                                              :i:::
                                                                                                                                              .c
                                                                            Case 1:18-cv-10936-JSR Document 54-2 Filed 01/03/19 Page 42 of 42   (")

                                                                                                                                                "'5
           ORIGIN ID:QNYA (212) 513-3200                                            Ship Date: 27DEC18
           Gustavo Manuela                                                          ActWgt 20.00 LB
           Holland and Knight                                                       CAD: 109696546/INET4040
           Holland & Knight LLP
           31 W. 52nd Stree~ 13th Floor
           New York, NY 10019                                                       BILL SENDER
           UNITED STATES, US                                                        EIN/VAT:
        TO Mind, Body & Soul Co., Limited                                                         0000000000
           1112, Wing on Plaza                                                                       Fedh©
           62 Mody Rd.

                                                                                                     'Ell
                                                                                                          Express
           Tsim Sna Tsui East
             Hong Kong,
                                                                                             (HK)
                                                                                              AWBl,,,5.J~
             HONG KONG, HK



~
a;
..Q
 t1l
....I
 :;                                                                                 PKG:BOX
~
c          TRK#     7740 6774 1.570                            Form
~                                                              0430
  '
 Qi
 Cl
 t1l
 c         INTL PRIORITY
 t1l
~
        REF: 148001-00003
 c.     DESC1:Legal Documents
:r:     DESC2:
(/)
        DESC3:
w
 x      DESC4:                                                                                                            >
                                                                                                                          a..
-0
 Q)
        EEi: NO EEi 30.37(a)                                                                                              0                     Q)
                                                                                                                                                :l
LL                                                                                                                        0                     c:
        These items are controlled by the ll.S. Government and authorized for export                                      w                     ~
        only to the country of ultimate destination for use bythe ultimate consignee                                      w .                   0
        or end-user(s) herein identified. They may not be resold. transferred. or                                         z -fjj
                                                                                                                          (!)
                                                                                                                                                0
                                                                                                                                                0
        otherwise disposed of. to any other country or to any person other than the                                                             -c
        authorized ultimate consignee ·or end-user(s). either in their original form or                                   -
                                                                                                                          !/)
                                                                                                                                      E
                                                                                                                                      c.         II
        alter being incorporated into other_itenis. without first obtaining approval                                      z          ·-         -c
                                                                                                                          0          ..c:        0
        from the ll.S. government or as otherwise authorized by ll.S. law and regulations.                                                      ..c:
                                                                                                                          0           ~         Ql
                                                                                                                          C      . :l           E
        COUNTRY MFG: US                                                      SIGN: Gustavo Manuela                        z     Q) 0
                                                                                                                                c: >-           C'·
        CARRIAGE VALUE: 0.00 USD
        CUSTOMS VALUE: 0.00 USD
                                                                             T/C: S 010054400
                                                                             D/T: R                                       :c:: .s
                                                                                                                          w ca -
                                                                                                                                                Q)
                                                                                                                                                '6
                                                                                                                                                 c:
                                                                                                                          m c:
                                                                                                                          w
                                                                                                                                     ·x
                                                                                                                                 2 IE:
                                                                                                                                                ca
                                                                                                                                                -c::
                                                                                                                                                 c:
                                                                                                                          O     ·c ca           0
                                                                                                                                     -c
                                                                                                                                                ~
                                                                                                                          <( 0
         The Montreal or Warsaw Convention may apply and will govern and in most
                                                                                                                          ...] ..c: c:
        ·cases limit the liability of Federal Express for loss or delay of or
                                                                                                                          a.. Q) t1l
         ~~::/r~f 6~ y~~~~~:'rs~ent Subject to the conditions of the
                                                                                                                          w:5..c:
                                                                                                                          !/) Cl 0
                                                                                                                                                :.c
                                                                                                                                                ~
                                                                                                                          <( c:
                                                                                                                          w _Q
                                                                                                                                      i5
                                                                                                                                      a.
                                                                                                                                                Cl
                                                                                                                                                c:
        FED EX AWB COPY - PLEASE PLACE IN POUCH                                                                           ....I t1l Cl          ·a.
                                                                                                                                                a.
                                                                                                                    .. a..         c:
                                                                                                                    (i)    I
                                                                                                                                Q)
                                                                                                                                C)"C..          :.c
                                                                                                                    ..Q ...... t1l
                                                                                                                    t1l,...
                                                                                                                                  a.
                                                                                                                                c..-            ~
                                                                                                                    -     ll..-c     ..C:       E
                                                                                                                                                0
                                                                                                                    "' 0
                                                                                                                    :r: 0 c .!: Q)"'            0

                                                                                                                    -;, CD "§_Ci)               ~
                                                                                                                                                -c
                                                                                                                    .!: 3:    -g

                                                                                                                                                i
                                                                                                                                Q)

CXl
                                                                                                                    c:<..c:-
~

0
                                                                                                                    ·§.x;             ~
N                                                                                                                   ,__W(5_!!1
j::::                                                                                                               OlCu_a...
£:'.!
N
                                                                                                                    ~~....'.c-.i                Ui
                                                                                                                                                a.
                                                                                                                                                ~
                                                                                                                                                ..c:
